
	
		II
		110th CONGRESS
		1st Session
		S. 1019
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mr. Coburn (for himself,
			 Mr. Burr, Mr.
			 Chambliss, and Mr. Inhofe)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide comprehensive reform of the
		  health care system of the United States, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Universal Health Care Choice and
			 Access Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					TITLE I—Prevention and Wellness
					Sec. 101. Strategic approach to outcome-based
				prevention.
					Sec. 102. State grants for outcome-based prevention
				effort.
					Sec. 103. Keeping the food stamp program focused on
				nutrition.
					Sec. 104. Immunizations.
					TITLE II—Tax incentives to encourage purchase of health care
				insurance
					Subtitle A—Health Savings Accounts
					Sec. 201. Expansion
				of health savings accounts.
					Sec. 202. Exception
				to requirement for employers to make comparable health savings account
				contributions.
					Subtitle B—MediChoice tax rebates
					Sec. 211. Refundable credit for health insurance
				coverage.
					Sec. 212. Advance payment of credit for purchasers of qualified
				health insurance.
					Sec. 213. Termination of employer-provided health care coverage
				exclusion.
					TITLE III—Health insurance modernization
					Subtitle A—Employee choice
					Sec. 301. Clarification of definition of group health plan
				under HIPAA.
					Subtitle B—Access to health care
					Sec. 311. State high risk pools.
					Sec. 312. Federally qualified health centers.
					Subtitle C—Interstate market for health insurance
					Sec. 321. Short title.
					Sec. 322. Specification of constitutional authority for
				enactment of law.
					Sec. 323. Findings.
					Sec. 324. Cooperative governing of individual health insurance
				coverage.
					Sec. 325. Severability.
					TITLE IV—Improvements to the Medicare program
					Subtitle A—MediChoice for Seniors
					Sec. 401. Setting the benchmark equal to the national average
				bid.
					Sec. 402. Enhancement of beneficiary rebates.
					Sec. 403. Alternative benefit design to original medicare
				fee-for-service benefits.
					Sec. 404. Medicare advantage HSA plans.
					Sec. 405. Review of adjustment mechanism used under the
				Medicare Advantage program.
					Subtitle B—Enhancements to the Medicare Fee-For-Service
				Program
					Sec. 411. Elimination of annual indexing of income thresholds
				for reduced part B premium subsidies.
					Sec. 412. Authority to adjust amount of Medicare part B premium
				to reward positive health behavior.
					Sec. 413. Recapture of Medicare DSH funds.
					Sec. 414. Price transparency requirements for Medicare
				providers.
					Subtitle C—Value-Based Purchasing
					Sec. 421. Repeal of physician ownership referral prohibitions
				based on compensation arrangements.
					Sec. 422. Revision of designated health services subject to
				ownership referral prohibition.
					Sec. 423. Exceptions to ownership referral
				prohibitions.
					Sec. 424. Effective date.
					Subtitle D—Securing Medicare's future for tomorrow's
				seniors
					Sec. 431. Medical Retirement Accounts.
					TITLE V—Keeping Medicaid on Mission
					Sec. 501. Restructuring of Medicaid funding.
					Sec. 502. Medicaid Advantage program.
					Sec. 503. High performance bonuses.
					TITLE VI—Administrative health care tribunals
					Sec. 601. State grants to create administrative health care
				tribunals.
					TITLE VII—Health information technology
					Subtitle A—Assisting the development of health information
				technology
					Sec. 701. Purpose.
					Sec. 702. Health record banking.
					Sec. 703. Application of Federal and State security and
				confidentiality standards.
					Subtitle B—Promoting the use of health information technology
				to better coordinate health care 
					Sec. 711. Safe harbors to antikickback civil penalties and
				criminal penalties for provision of health information technology and training
				services.
					Sec. 712. Exception to limitation on certain physician
				referrals (under stark) for provision of health information technology and
				training services to health care professionals.
					Sec. 713. Rules of construction regarding use of
				consortia.
					TITLE VIII—Miscellaneous
					Sec. 801. Dedication of Medicaid and revenue savings to
				strengthening the financial solvency of the Federal Hospital Insurance Trust
				Fund.
					Sec. 802. Health care choice for veterans.
					Sec. 803. Health care choice for Indians.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Nine out of 10 Americans think the United
			 States health care system needs fundamental changes.
			(2)The United States spends approximately 16
			 percent of its Gross Domestic Product on health care and experts estimate that
			 percentage will rise to 20 percent by 2015.
			(3)The Federal Government spends more on
			 health care than it does on national defense.
			(4)As much as $1 out of every $4 health care
			 dollars do not go towards making Americans healthy.
			(5)Nearly 75 percent of American health care
			 spending goes toward the treatment of chronic diseases. Five preventable
			 chronic diseases (heart disease, cancer, stroke, chronic obstructive pulmonary
			 disease, and diabetes) cause two-thirds of American deaths.
			(6)Since 2000, premiums for family health
			 coverage have increased by 87 percent, compared with cumulative inflation of 18
			 percent and cumulative wage growth of 20 percent. During this same period, the
			 percentage of employers offering health benefits has fallen from 69 percent to
			 61 percent, and the percentage of workers covered by their own employer also
			 has fallen. The current employer-based system offers little choice in health
			 plans to employees: 88 percent of American firms offer only 1 health plan
			 type.
			(7)Medicaid was designed as a safety net to
			 ensure that the poorest Americans have access to health care at a cost of
			 $1,000,000,000 in its first year. Today, more than 1 out of every 6 Americans
			 is in Medicaid at a total cost of more than $338,000,000,000 in 2006. The
			 program is expected to cost nearly $5,000,000,000,000 over the next decade. In
			 2003, for the first time ever, Medicaid spending replaced education as the
			 largest component of State budgets, consuming 22 percent of State
			 spending.
			(8)The unfunded liabilities of the Medicare
			 Program over the next 75 years are estimated to be $32,100,000,000,000 and
			 $70,500,000,000,000 on the infinite horizon. The Federal Hospital Insurance
			 Trust Fund is projected to be exhausted by 2018. Without any change in the
			 program, Medicare will consume 23.1 percent of all Federal income taxes by 2020
			 and 37.5 percent of all Federal income taxes by 2030. Under the current system,
			 physician reimbursements will be cut by 34 percent by the year 2015, leading to
			 decreased access to physicians' services for seniors.
			(9)Our current civil justice system is
			 adversely affecting patient access to health care services, better patient
			 care, and cost-efficient health care, in that the health care liability system
			 is a costly and ineffective mechanism for resolving claims of health care
			 liability and compensating injured patients, and is a deterrent to the sharing
			 of information among health care professionals which impedes efforts to improve
			 patient safety and quality of care. Economists estimate that between 5 and 9
			 percent of health care spending is related to defensive medicine.
			(10)The adoption of health information
			 technology will significantly reduce health care spending while simultaneously
			 increasing the quality of health care.
			IPrevention and Wellness
			101.Strategic approach to outcome-based
			 prevention
				(a)Interagency coordinating committee
					(1)In generalThe Secretary of Health and Human Services
			 (referred to in this title as the Secretary) shall convene an
			 interagency coordinating committee to develop a national strategic plan for
			 prevention. The Secretary shall serve as the chairperson of the
			 committee.
					(2)CompositionIn carrying out paragraph (1), the
			 Secretary shall include the participation of—
						(A)the Director of the National Institutes of
			 Health;
						(B)The Director of the Centers for Disease
			 Control and Prevention;
						(C)the Administrator of the Agency for
			 Healthcare Research and Quality;
						(D)the Administrator of the Substance Abuse
			 and Mental Health Services Administration;
						(E)the Administrator of the Health Resources
			 and Services Administration;
						(F)the Secretary of Agriculture;
						(G)the Director of the Centers for Medicare
			 & Medicaid Services;
						(H)the Administrator of the Environmental
			 Protection Agency;
						(I)the Director of the Indian Health
			 Service;
						(J)the Administrator of the Administration on
			 Aging;
						(K)the Secretary of Veterans Affairs;
						(L)the Secretary of Defense;
						(M)the Secretary of Education; and
						(N)the Secretary of Labor.
						(3)Report and planNot later than 1 year after the date of
			 enactment of this Act, the Secretary, acting through the coordinating committee
			 convened under paragraph (1), shall submit to Congress a report concerning the
			 recommendation of the committee for health promotion and disease prevention
			 activities. Such report shall include a specific strategic plan that shall
			 include—
						(A)a list of national priorities on health
			 promotion and disease prevention to address lifestyle behavior modification
			 (smoking cessation, proper nutrition, and appropriate exercise) and the
			 prevention measures for the 5 leading disease killers in the United
			 States;
						(B)specific science-based initiatives to
			 achieve the measurable goals of Healthy People 2010 regarding nutrition,
			 exercise, and smoking cessation, and targeting the 5 leading disease killers in
			 the United States;
						(C)specific plans for consolidating Federal
			 health programs and Centers that exist to promote healthy behavior and reduce
			 disease risk (including eliminating programs and offices determined to be
			 ineffective in meeting the priority goals of Health People 2010), that include
			 transferring the nutrition guideline development responsibility from the
			 Secretary of Agriculture to the Director of the Centers for Disease Control and
			 Prevention;
						(D)specific plans to ensure that all Federal
			 health care programs are fully coordinated with science-based prevention
			 recommendations promulgated by the Director of the Centers for Disease Control
			 and Prevention;
						(E)specific plans to ensure that all
			 non-Department of Health and Human Services prevention programs are based on
			 the science-based guidelines developed by the Centers for Disease Control and
			 Prevention under subparagraph (D); and
						(F)a list of new non-Federal and
			 non-government partners identified by the committee to build Federal capacity
			 in health promotion and disease prevention efforts.
						(4)Annual request to give
			 testimonyThe Secretary shall
			 annually request an opportunity to testify before Congress concerning the
			 progress made by the United States in meeting the outcome-based standards of
			 Healthy People 2010 with respect to disease prevention and measurable outcomes
			 and effectiveness of Federal programs related to this goal.
					(5)Periodic reviewsThe Secretary shall conduct periodic
			 reviews, not less than every 5 years, and grading of every Federal disease
			 prevention and health promotion initiatives, programs, and agencies. Such
			 reviews shall be evaluated based on effectiveness in meeting metrics-based
			 goals with an analysis posted on such agencies’ public Internet
			 websites.
					(b)Federal messaging on health promotion and
			 disease prevention
					(1)Media campaigns
						(A)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary, acting through the Director of the
			 Centers for Disease Control and Prevention, shall establish and implement a
			 national science-based media campaign on health promotion and disease
			 prevention.
						(B)Requirements of campaignThe campaign implemented under subparagraph
			 (A)—
							(i)shall be designed to address proper
			 nutrition, regular exercise, smoking cessation, obesity reduction, the 5
			 leading disease killers in the United States, and secondary prevention through
			 disease screening promotion;
							(ii)shall be carried out through competitively
			 bid contracts awarded to entities providing for the professional production and
			 design of such campaign;
							(iii)may include the use of television, radio,
			 Internet, and other commercial marketing venues and may be targeted to specific
			 age groups based on peer-reviewed social research;
							(iv)shall not be duplicative of any other
			 Federal efforts relating to health promotion and disease prevention; and
							(v)may include the use of humor and
			 nationally-recognized positive role models.
							(C)EvaluationThe Secretary shall ensure that the
			 campaign implemented under subparagraph (A) is subject to an independent
			 evaluation every 2 years and shall report every 2 years to Congress on the
			 effectiveness of such campaigns towards meeting science-based metrics.
						(2)WebsiteThe Secretary, in consultation with
			 private-sector experts, shall maintain or enter into a contract to maintain an
			 Internet website to provide science-based information on guidelines for
			 nutrition, regular exercise, obesity reduction, smoking cessation, and specific
			 chronic disease prevention. Such website shall be designed to provide
			 information to health care providers and consumers.
					(3)Dissemination of information through
			 providersThe Secretary,
			 acting through the Centers for Disease Control and Prevention, shall develop
			 and implement a plan for the dissemination of health promotion and disease
			 prevention information consistent with national priorities described in the
			 strategic and implementing plan under subsection (a)(3)(A), through health care
			 providers who participate in Federal programs, including programs administered
			 by the Indian Health Service, the Department of Veterans Affairs, the
			 Department of Defense, and the Health Resources and Services Administration,
			 and the Medicare and Medicaid Programs.
					(4)Personalized prevention plans
						(A)ContractThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention, shall enter into a contract
			 with a qualified entity for the development and operation of a Federal Internet
			 website personalized prevention plan tool.
						(B)UseThe website developed under subparagraph
			 (A) shall be designed to be used as a source of the most up-to-date scientific
			 evidence relating to disease prevention for use by individuals. Such website
			 shall contain a component that enables an individual to determine their disease
			 risk (based on personal health and family history, BMI, and other relevant
			 information) relating to the 5 leading diseases in the United States, and
			 obtain personalized suggestions for preventing such diseases.
						(5)Internet portalThe Secretary shall establish an Internet
			 portal for accessing risk-assessment tools developed and maintained by private
			 and academic entities.
					(6)Priority fundingFunding for the activities authorized under
			 this section shall take priority over funding from the Centers for Disease
			 Control and Prevention provided for grants to States and other entities for
			 similar purposes and goals as provided for in this section. Not to exceed
			 $500,000,000 shall be expended on the campaigns and activities required under
			 this Act.
					102.State grants for outcome-based prevention
			 effort
				(a)In generalIf the Secretary determines that it is
			 essential to meeting the national priorities described in the plan required
			 under section 101(a)(3)(A), the Secretary may award grants to States for the
			 conduct of specific health promotion and disease prevention activities.
				(b)EligibilityTo be eligible to receive a grant under
			 subsection (a), a State shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require, including a strategic plan that shall—
					(1)describe the specific health promotion and
			 disease prevention activities to be carried out under this grant;
					(2)include a list of the barriers that exist
			 within the State to meeting specific goals of Healthy People 2010;
					(3)include targeted demographic indicators and
			 measurable objectives with respect to health promotion and disease
			 prevention;
					(4)contain a set of process outcomes and
			 milestones, based on the process outcomes and milestones developed by the
			 Secretary, for measuring the effectiveness of activities carried out under the
			 grant in the State; and
					(5)outline the manner in which interventions
			 to be carried out under this grant will reduce morbidity and mortality within
			 the State over a 5-year period (or over a 10-year period, if the Secretary
			 determines such period appropriate for adequately measuring progress).
					(c)Process outcomes and milestones
					(1)In generalThe Secretary shall develop process
			 outcomes and milestones to be used to measure the effectiveness of activities
			 carried out under a grant under this section by a State.
					(2)DeterminationsIf, beginning 2 years after the date on
			 which a grant is awarded to a State under this section, the Secretary
			 determines that the State is failing to make adequate progress in meeting the
			 outcomes and milestones contained in the State plan under subsection (b)(4),
			 the Secretary shall provide the State with technical assistance on how to make
			 such progress. Such technical assistance shall continue for a period of 2
			 years.
					(3)Continued failure to meet
			 objectivesIf after the
			 expiration of the 2-year period described in paragraph (2), the Secretary
			 determines that the State is failing to make adequate progress in meeting the
			 outcomes and milestones contained in the State plan under subsection (b)(4)
			 over a 5-year period, the Secretary shall terminate all funding to the State
			 under a grant under this section.
					(d)Regional activitiesA State may use an amount, not to exceed 15
			 percent of the total grant amount to such State, to carry out regional
			 activities in conjunction with other States.
				(e)Targeted activitiesA State may use grant funds to target
			 specific populations within the State to achieve specific outcomes described in
			 Healthy People 2010.
				(f)Innovative incentive
			 structuresThe Secretary may
			 award grants to States for the purposes of developing innovative incentive
			 structures to encourage individuals to adopt specific prevention behaviors such
			 as reducing their body mass index or for smoking cessation.
				(g)Wellness bonuses
					(1)In generalThe Secretary shall award wellness bonus
			 payments to at least 5, but not more than 10, States that demonstrate the
			 greatest progress in reducing disease rates and risk factors and increasing
			 heathy behaviors.
					(2)RequirementTo be eligible to receive a bonus payment
			 under paragraph (1), a State shall demonstrate—
						(A)the progress described in paragraph (1);
			 and
						(B)that the State has met a specific floor for
			 progress outlined in the science-based metrics of Healthy People 2010.
						(3)Use of paymentsBonus payments under this subsection may
			 only be used by a State for the purposes of health promotion and disease
			 prevention.
					(4)FundingOut of funds appropriated to the Director
			 of the Centers for Disease Control and Prevention for each fiscal year
			 beginning with fiscal year 2008, the Director shall give priority to using
			 $50,000,000 of such funds to make bonus payments under this subsection.
					(h)Administrative expensesA State may use not more than 5 percent of
			 the amount of a grant under this section to carry out administrative
			 activities.
				(i)StateIn this section, the term
			 State means the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, Samoa, the United States Virgin Islands, and
			 the Commonwealth of the Northern Mariana Islands.
				(j)Authorization of
			 appropriationsFunding for
			 the activities authorized under this section shall take priority over funding
			 from the Centers for Disease Control and Prevention provided for grants to
			 States and other entities for similar purposes and goals as provided for in
			 this section, not to exceed $300,000,000 for each fiscal year.
				103.Keeping the food stamp program focused on
			 nutrition
				(a)Counseling brochureThe Director of the Centers for Disease
			 Control and Prevention shall develop, and the Secretary of Agriculture shall
			 distribute to each individual and family enrolled in the Food Stamp Program
			 under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.), a science-based
			 nutrition counseling brochure.
				(b)Limitations on food stamp
			 purchases
					(1)In generalNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Agriculture shall, based on scientific,
			 peer-reviewed recommendations provided by a Commission that includes public
			 health, medical, and nutrition experts and the Director of the Centers for
			 Disease Control and Prevention, develop lists of foods that do not meet
			 science-based standards for proper nutrition and that may not be purchased
			 under the food stamp program. Such list shall be updated on an annual basis to
			 ensure the most current science-based recommendations are applied to the food
			 stamp program.
					(2)Automated enforcementThe Secretary of Agriculture shall, through
			 regulations, ensure that the limitations on food purchases under paragraph (1)
			 is enforced through the food stamp program’s automated system.
					(3)ImplementationThe Secretary of Agriculture shall
			 promulgate the regulations described in paragraph (2) by the date that is not
			 later than 1 year after the date of enactment of this section.
					104.Immunizations
				(a)Purchase of vaccinesNotwithstanding any other provision of law,
			 a State may use amounts provided under section 317 of the Public Health Service
			 Act (42 U.S.C. 247b) for immunization programs to purchase vaccines for use in
			 health care provider offices and schools.
				(b)Technical assistance and reduction in
			 fundingIf a State does not
			 achieve a benchmark of 80 percent coverage within the State for Centers for
			 Disease Control and Prevention-recommended vaccines, the Director of the
			 Centers shall provide technical assistance to the State for a period of 2
			 years. If after the expiration of such 2-year period the State continues to
			 fail to achieve such benchmark, the Secretary shall reduce funding provided
			 under section 317 of the Public Health Service Act to such State by 5
			 percent.
				(c)Bonus grantA State achieving a benchmark of 90 percent
			 or greater coverage within the State for Centers for Disease Control and
			 Prevention-recommended vaccines shall be eligible for a bonus grant from
			 amounts appropriated under subsection (d).
				(d)Authorization of
			 appropriationsOut of funds
			 appropriated to the Director of the Centers for Disease Control and Prevention
			 for each fiscal year beginning with fiscal year 2008, there shall be made
			 available to carry out this section, $50,000,000 for each fiscal year.
				(e)Funding for section 317Section 317(j)(1) of the Public Health
			 Service Act (42 U.S.C. 247b(j)(1)) is amended by striking 2005
			 and inserting 2010.
				IITax incentives to encourage purchase of
			 health care insurance
			AHealth Savings Accounts
				201.Expansion of health savings
			 accounts
					(a)Increase in monthly contribution
			 limit
						(1)In generalParagraph (2) of section 223(b) of the
			 Internal Revenue Code of 1986 (relating to limitations) is amended to read as
			 follows:
							
								(2)Monthly limitation
									(A)In generalIn the case of an eligible individual who
				has coverage under a high deductible health plan, the monthly limitation for
				any month of such coverage is 1/12 of the sum of—
										(i)the greater of—
											(I)the sum of the annual deductible and the
				other annual out-of-pocket expenses (other than for premiums) required to be
				paid under the plan by the eligible individual for covered benefits, or
											(II)in the case of an eligible individual who
				has—
												(aa)self-only coverage under a high deductible
				health plan as of the first day of such month, $2,250, or
												(bb)family coverage under a high deductible
				health plan as of the first day of such month, $4,500, and
												(ii)in the case of an eligible individual who
				has coverage under a qualified long-term care insurance contract (as defined in
				section 7702B(b)), the lesser of—
											(I)the annual premium for such coverage,
				or
											(II)$1,000.
											(B)Special rules relating to out-of-pocket
				expenses
										(i)Reduction for separate planThe annual out-of-pocket expenses taken
				into account under subparagraph (A)(i)(I) with respect to any eligible
				individual shall be reduced by any out-of-pocket expense payable under a
				separate plan covering the individual.
										(ii)Secretarial authorityThe Secretary may by regulations provide
				that annual out-of-pocket expenses will not be taken into account under
				subparagraph (A)(i)(I) to the extent that there is only a remote likelihood
				that such amounts will be required to be
				paid.
										.
						(2)Application of special rules for married
			 individualsParagraph (5) of
			 section 223(b) of such Code (relating to limitations) is amended to read as
			 follows:
							
								(5)Special rules for married
				individuals
									(A)In generalIn the case of individuals who are married
				to each other and who are both eligible individuals, the limitation under
				paragraph (1) for each spouse shall be equal to the spouse's applicable share
				of the combined marital limit.
									(B)Combined marital limitFor purposes of subparagraph (A), the
				combined marital limit is the excess (if any) of—
										(i)the lesser of—
											(I)subject to subparagraph (C), the sum of the
				limitations computed separately under paragraph (1) for each spouse (including
				any additional contribution amount under paragraph (3)), or
											(II)the dollar amount in effect under
				subsection (c)(2)(A)(ii)(II), over
											(ii)the aggregate amount paid to Archer MSAs of
				such spouses for the taxable year.
										(C)Special rule where both spouses have family
				coverageFor purposes of
				subparagraph (B)(i)(I), if either spouse has family coverage which covers both
				spouses, both spouses shall be treated as having only such coverage (and if
				both spouses each have such coverage under different plans, shall be treated as
				having only family coverage with the plan with respect to which the lowest
				amount is determined under paragraph (2)(A)(i)(I)).
									(D)Applicable shareFor purposes of subparagraph (A), a
				spouse's applicable share is ½ of the combined marital limit unless both
				spouses agree on a different division.
									(E)Couples not married entire
				yearThe Secretary shall
				prescribe rules for the application of this paragraph in the case of any
				taxable year for which the individuals were not married to each other during
				all months included in the taxable year, including rules which allow
				individuals in appropriate cases to take into account coverage prior to
				marriage in computing the combined marital limit for purposes of this
				paragraph.
									.
						(3)Self-only coverageParagraph (4) of section 223(c) of such
			 Code (relating to definitions and special rules) is amended to read as
			 follows:
							
								(4)Coverage
									(A)Family coverageThe term family coverage means
				any coverage other than self-only coverage.
									(B)Self-only coverageIf more than 1 individual is covered by a
				high deductible health plan but only 1 of the individuals is an eligible
				individual, the coverage shall be treated as self-only
				coverage.
									.
						(4)Conforming amendments
							(A)Section 223(b)(3)(A) of such Code is
			 amended by striking subparagraphs (A) and (B) of.
							(B)Section 223(d)(1)(A)(ii)(I) of such Code is
			 amended by striking subsection (b)(2)(B)(ii) and inserting
			 subsection (c)(2)(A)(ii)(II).
							(C)Clause (ii) of section 223(c)(2)(D) of such
			 Code is amended to read as follows:
								
									(ii)Certain items disregarded in computing
				monthly limitationSuch
				plan's annual deductible, and such plan's annual out-of-pocket limitation, for
				services provided outside of such network shall not be taken into account for
				purposes of subsection (b)(2).
									
							(D)Subsection (g) of section 223 of such Code
			 is amended to read as follows:
								
									(g)Cost-of-living adjustment
										(1)In generalIn the case of any taxable year beginning
				in a calendar year after 2008, each dollar amount contained in subsections
				(b)(2)(A) and (c)(2)(A) shall be increased by an amount equal to—
											(A)such dollar amount, multiplied by
											(B)the cost-of-living adjustment determined
				under paragraph (2) for the calendar year in which such taxable year
				begins.
											(2)Cost-of-living adjustmentFor purposes of paragraph (1), the
				cost-of-living adjustment for any calendar year is the percentage (if any) by
				which—
											(A)the GDP for the preceding calendar year,
				exceeds
											(B)the GDP—
												(i)for calendar year 1997, in the case of each
				dollar amount in subsection (b)(2)(A)(i),
												(ii)for calendar year 2007, in the case of the
				dollar amount in subsection (b)(2)(A)(ii), and
												(iii)for calendar year 2003 in the case of each
				dollar amount in subsection (c)(2)(A).
												(3)GDP for any calendar yearFor purposes of paragraph (2), the GDP for
				any calendar year is the average of the chain-weighted price index for the
				gross domestic product as of the close of the 12-month period ending on March
				31 of such calendar year.
										(4)Chain-weighted price index for the gross
				domestic productFor purposes
				of paragraph (3), the term chain-weighted price index for the gross
				domestic product means the last chain-weighted price index for the gross
				domestic product published by the Department of Commerce.
										(5)RoundingAny increase determined under paragraph (1)
				shall be rounded to the nearest multiple of
				$50.
										.
							(b)Use of account for individual high
			 deductible health plan premiumsSection 223(d)(2)(C) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting , or, and by adding at the end the
			 following new clause:
						
							(v)a high deductible health plan, but only
				if—
								(I)the plan is not a group health plan (as
				defined in section 5000(b)(1) without regard to section 5000(d)), and
								(II)the expenses are for coverage for a month
				with respect to which the account beneficiary is an eligible individual by
				reason of the coverage under the plan.
								For
				purposes of clause (v), an arrangement which constitutes individual health
				insurance shall not be treated as a group health plan, notwithstanding that an
				employer or employee organization negotiates the cost of benefits of such
				arrangement..
					(c)Safe harbor for absence of maintenance of
			 chronic diseaseSection
			 223(c)(2)(C) of the Internal Revenue Code of 1986 (safe harbor for absence of
			 preventive care deductible) is amended—
						(1)by inserting or maintenance of
			 chronic disease, or both after the Secretary),
			 and
						(2)by inserting or maintenance of chronic
			 disease in the heading after preventive
			 care.
						(d)Clarification of treatment of capitated
			 primary care payments as amounts paid for medical careSection 213(d) of the Internal Revenue Code
			 of 1986 (relating to definitions) is amended by adding at the end the following
			 new paragraph:
						
							(12)Treatment of capitated primary care
				paymentsCapitated primary
				care payments shall be treated as amounts paid for medical
				care.
							.
					(e)Special rule for individuals eligible for
			 veterans or Indian health benefitsSection 223(c)(1) of the Internal Revenue
			 Code of 1986 (defining eligible individual) is amended by adding at the end the
			 following new subparagraph:
						
							(C)Special rule for individuals eligible for
				veterans or Indian health benefitsFor purposes of subparagraph (A)(ii), an
				individual shall not be treated as covered under a health plan described in
				such subparagraph merely because the individual receives periodic hospital care
				or medical services under any law administered by the Secretary of Veterans
				Affairs or the Bureau of Indian
				Affairs.
							.
					(f)Effective dates
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2007.
						(2)Capitated primary care
			 paymentsThe amendment made
			 by subsection (d) shall apply to amounts paid before, on, or after the date of
			 the enactment of this Act.
						202.Exception to requirement for employers to
			 make comparable health savings account contributions
					(a)Greater employer-provided contributions to
			 HSAs for chronically ill employees treated as meeting comparability
			 requirementsSubsection (b)
			 of section 4980G of the Internal Revenue Code of 1986 (relating to failure of
			 employer to make comparable health savings account contributions) is amended to
			 read as follows:
						
							(b)Rules and requirements
								(1)In generalExcept as provided in paragraph (2), rules
				and requirements similar to the rules and requirements of section 4980E shall
				apply for purposes of this section.
								(2)Treatment of employer-provided
				contributions to HSAs for chronically ill employeesFor purposes of this section—
									(A)In generalAny contribution by an employer to a health
				savings account of an employee who is (or the spouse or any dependent of the
				employee who is) a chronically ill individual in an amount which is greater
				than a contribution to a health savings account of a comparable participating
				employee who is not a chronically ill individual shall not fail to be
				considered a comparable contribution.
									(B)Nondiscrimination requirementSubparagraph (A) shall not apply unless the
				excess employer contributions described in subparagraph (A) are the same for
				all chronically ill individuals who are similarly situated.
									(C)Chronically ill individualFor purposes of this paragraph, the term
				chronically ill individual means any individual whose qualified
				medical expenses for any taxable year are more than 50 percent greater than the
				average qualified medical expenses of all employees of the employer for such
				year.
									.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					BMediChoice tax rebates
				211.Refundable credit for health insurance
			 coverage
					(a)In generalSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits)
			 is amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
						
							36.MediChoice tax rebates
								(a)In generalIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this subtitle an amount equal
				to the amount paid during the taxable year for qualified health insurance for
				the taxpayer and the taxpayer's spouse or dependent.
								(b)Limitations
									(1)In generalThe amount allowed as a credit under
				subsection (a) to the taxpayer for the taxable year shall not exceed the sum of
				the monthly limitations for coverage months during such taxable year for the
				individual referred to in subsection (a) for whom the taxpayer paid during the
				taxable year any amount for coverage under qualified health insurance.
									(2)Monthly limitation
										(A)In generalThe monthly limitation for an individual
				for each coverage month of such individual during the taxable year is the
				amount equal to 1/12 of the qualified health insurance
				amount.
										(B)Qualified health insurance
				amountFor purposes of this
				paragraph, the qualified health insurance amount is—
											(i)$2,000 if such individual is the
				taxpayer,
											(ii)$2,000 if such individual is the spouse of
				the taxpayer, the taxpayer and such spouse are married as of the first day of
				such month, and the taxpayer files a joint return for the taxable year,
				or
											(iii)$500 if such individual is an individual
				for whom a deduction under section 151(c) is allowable to the taxpayer for such
				taxable year.
											(C)Limitation on dependentsNot more than 2 individuals may be taken
				into account by the taxpayer under subparagraph (B)(iii).
										(3)Coverage
				monthFor purposes of this
				subsection—
										(A)In generalThe term coverage month means,
				with respect to an individual, any month if—
											(i)as of the first day of such month such
				individual is covered by qualified health insurance, and
											(ii)the premium for coverage under such
				insurance for such month is paid by the taxpayer.
											(B)MedicareSuch term shall not include any month with
				respect to an individual if, as of the first day of such month, such individual
				has not made an election to establish and maintain a Medical Retirement Account
				under section 252(a)(2) of the Social Security Act and is entitled to benefits
				under title XVIII of the Social Security
				Act.
										(C)Certain other coverageSuch term shall not include any month
				during a taxable year with respect to an individual if, at any time during such
				year, any benefit is provided to such individual under—
											(i)chapter 55 of title 10, United States
				Code,
											(ii)chapter 17 of title 38, United States Code,
				or
											(iii)any medical care program under the
				Indian Health Care Improvement
				Act.
											(D)PrisonersSuch term shall not include any month with
				respect to an individual if, as of the first day of such month, such individual
				is imprisoned under Federal, State, or local authority.
										(E)Insufficient presence in United
				StatesSuch term shall not
				include any month during a taxable year with respect to an individual if such
				individual is present in the United States on fewer than 183 days during such
				year (determined in accordance with section 7701(b)(7)).
										(c)Qualified health insuranceFor purposes of this section—
									(1)In generalThe term qualified health
				insurance means any health plan (within the meaning of section
				223(c)(2)) determined without regard to any annual deductible
				requirement.
									(2)Annual wellness examSuch term shall include an annual wellness
				exam fee not to exceed $150 ($100 in the case of an annual child wellness exam)
				if such exam is not covered by the insurance.
									(d)Archer MSA and health savings account
				contributions
									(1)In generalIf a deduction would (but for paragraph
				(2)) be allowed under section 220 or 223 to the taxpayer for a payment for the
				taxable year to the Archer MSA or health savings account of an individual,
				subsection (a) shall be applied by treating such payment as a payment for
				qualified health insurance for such individual.
									(2)Denial of double benefitNo deduction shall be allowed under section
				220 or 223 for that portion of the payments otherwise allowable as a deduction
				under section 220 or 223 for the taxable year which is equal to the amount of
				credit allowed for such taxable year by reason of this subsection.
									(e)Special rulesFor purposes of this section—
									(1)Married couples must file joint
				returnIf the taxpayer is
				married at the close of the taxable year, the credit shall be allowed under
				subsection (a) only if the taxpayer and the taxpayer's spouse file a joint
				return for the taxable year.
									(2)Denial of credit to
				dependentsNo credit shall be
				allowed under this section to any individual with respect to whom a deduction
				under section 151 is allowable to another taxpayer for a taxable year beginning
				in the calendar year in which such individual’s taxable year begins.
									(3)Denial of double benefitNo credit shall be allowed under subsection
				(a) if the credit under section 35 is allowed and no credit shall be allowed
				under 35 if a credit is allowed under this section.
									(4)Coordination with deduction for health
				insurance costsIn the case
				of a taxpayer who is eligible to deduct any amount under section 162(l) or 213
				for the taxable year, this section shall apply only if the taxpayer elects not
				to claim any amount as a deduction under such section for such year.
									(5)Election not to claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable year.
									(6)Inflation adjustment
										(A)In generalIn the case of any taxable year beginning
				in a calendar year after 2008, each dollar amount contained in subsection
				(b)(2)(B) shall be increased by an amount equal to—
											(i)such dollar amount, multiplied by
											(ii)the cost-of-living adjustment determined
				under subparagraph (B) for the calendar year in which such taxable year
				begins.
											(B)Cost-of-living adjustmentFor purposes of subparagraph (A), the
				cost-of-living adjustment for any calendar year is the percentage (if any) by
				which—
											(i)the GDP for the preceding calendar year,
				exceeds
											(ii)the GDP for calendar year 2007.
											(C)GDP for any calendar yearFor purposes of subparagraph (B), the GDP
				for any calendar year is the average of the chain-weighted price index for the
				gross domestic product as of the close of the 12-month period ending on March
				31 of such calendar year.
										(D)Chain-weighted price index for the gross
				domestic productFor purposes
				of subparagraph (C), the term chain-weighted price index for the gross
				domestic product means the last chain-weighted price index for the gross
				domestic product published by the Department of Commerce.
										(E)RoundingAny increase determined under subparagraph
				(A) shall be rounded to the nearest multiple of
				$50.
										.
					(b)Information reporting
						(1)In generalSubpart B of part III of subchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to information
			 concerning transactions with other persons) is amended by inserting after
			 section 6050V the following new section:
							
								6050W.Returns relating to payments for qualified
				health insurance
									(a)In generalAny person who, in connection with a trade
				or business conducted by such person, receives payments during any calendar
				year from any individual for coverage of such individual or any other
				individual under creditable health insurance, shall make the return described
				in subsection (b) (at such time as the Secretary may by regulations prescribe)
				with respect to each individual from whom such payments were received.
									(b)Form and manner of returnsA return is described in this subsection if
				such return—
										(1)is in such form as the Secretary may
				prescribe, and
										(2)contains—
											(A)the name, address, and TIN of the
				individual from whom payments described in subsection (a) were received,
											(B)the name, address, and TIN of each
				individual who was provided by such person with coverage under creditable
				health insurance by reason of such payments and the period of such coverage,
				and
											(C)such other information as the Secretary may
				reasonably prescribe.
											(c)Creditable health insuranceFor purposes of this section, the term
				creditable health insurance means qualified health insurance (as
				defined in section 36(c)) other than, to the extent provided in regulations
				prescribed by the Secretary, any insurance covering an individual if no credit
				is allowable under section 36 with respect to such coverage.
									(d)Statements To be furnished to individuals
				with respect to whom information is requiredEvery person required to make a return
				under subsection (a) shall furnish to each individual whose name is required
				under subsection (b)(2)(A) to be set forth in such return a written statement
				showing—
										(1)the name and address of the person required
				to make such return and the phone number of the information contact for such
				person,
										(2)the aggregate amount of payments described
				in subsection (a) received by the person required to make such return from the
				individual to whom the statement is required to be furnished, and
										(3)the information required under subsection
				(b)(2)(B) with respect to such payments.
										The written statement required under
				the preceding sentence shall be furnished on or before January 31 of the year
				following the calendar year for which the return under subsection (a) is
				required to be made.(e)Returns which would be required To be made
				by 2 or more personsExcept
				to the extent provided in regulations prescribed by the Secretary, in the case
				of any amount received by any person on behalf of another person, only the
				person first receiving such amount shall be required to make the return under
				subsection
				(a).
									.
						(2)Assessable penalties
							(A)Subparagraph (B) of section 6724(d)(1) of
			 such Code (relating to definitions) is amended by redesignating clauses (xv)
			 through (xx) as clauses (xvi) through (xxi), respectively, and by inserting
			 after clause (xi) the following new clause:
								
									(xv)section 6050W (relating to returns relating
				to payments for qualified health
				insurance),
									.
							(B)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking the period at the end of subparagraph (CC) and
			 inserting , or and by adding at the end the following new
			 subparagraph:
								
									(DD)section 6050W(d) (relating to returns
				relating to payments for qualified health
				insurance).
									.
							(3)Clerical amendmentThe table of sections for subpart B of part
			 III of subchapter A of chapter 61 of such Code is amended by inserting after
			 the item relating to section 6050V the following new item:
							
								
									Sec. 6050W. Returns relating to
				payments for qualified health
				insurance.
								
								.
						(c)Conforming amendments
						(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period , or
			 from section 36 of such Code.
						(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the last item and inserting the following new items:
							
								
									Sec. 36. MediChoice tax
				rebates.
									Sec. 37. Overpayments of
				tax.
								
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					212.Advance payment of credit for purchasers of
			 qualified health insurance
					(a)In generalChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by adding at the end the
			 following new section:
						
							7529.Advance payment of MediChoice tax
				rebates
								(a)General ruleIn the case of an eligible individual, the
				Secretary shall make payments to the provider of such individual’s qualified
				health insurance equal to such individual’s qualified health insurance credit
				advance amount with respect to such provider.
								(b)Eligible individualFor purposes of this section, the term
				eligible individual means any individual—
									(1)who purchases qualified health insurance
				(as defined in section 36(c)), and
									(2)for whom a qualified health insurance
				credit eligibility certificate is in effect.
									(c)Qualified health insurance credit
				eligibility certificateFor
				purposes of this section, a qualified health insurance credit eligibility
				certificate is a statement furnished by an individual to the Secretary
				which—
									(1)certifies that the individual will be
				eligible to receive the credit provided by section 36 for the taxable
				year,
									(2)estimates the amount of such credit for
				such taxable year, and
									(3)provides such other information as the
				Secretary may require for purposes of this section.
									(d)Qualified health insurance credit advance
				amountFor purposes of this
				section, the term qualified health insurance credit advance amount
				means, with respect to any provider of qualified health insurance, the
				Secretary’s estimate of the amount of credit allowable under section 36 to the
				individual for the taxable year which is attributable to the insurance provided
				to the individual by such provider.
								(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
								.
					(b)Clerical amendmentThe table of sections for chapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
						
							
								Sec. 7529. Advance payment of
				MediChoice tax
				rebates.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					213.Termination of employer-provided health
			 care coverage exclusion
					(a)In generalSection 106 of the Internal Revenue Code of
			 1986 (relating to contributions by employer to accident and health plans) is
			 amended by adding at the end the following new subsection:
						
							(e)Termination of employer-provided health
				care coverage exclusion
								(1)In generalThe amount of any exclusion under
				subsection (a) for any taxable year beginning after December 31, 2007, with
				respect to—
									(A)any employer-provided coverage under an
				accident or health plan which constitutes medical care, and
									(B)any employer contribution to an Archer MSA
				or a health savings account which is treated by subsection (b) or (d) as
				employer-provided coverage for medical expenses under an accident or health
				plan,
									shall be zero.(2)Medical care definedFor purposes of paragraph (1), the term
				medical care has the meaning given to such term in section 213(d)
				determined without regard to—
									(A)paragraph (1)(C) thereof, and
									(B)so much of paragraph (1)(D) thereof as
				relates to qualified long-term care
				insurance.
									.
					(b)Termination of health care expense
			 reimbursement under cafeteria plansSection 125 of the Internal Revenue Code of
			 1986 (relating to cafeteria plans) is amended by redesignating subsection (h)
			 as subsection (i) and by inserting after subsection (g) the following new
			 subsection:
						
							(h)TerminationThis section shall not apply to health
				benefits coverage in any taxable year beginning after December 31,
				2007.
							.
					(c)Termination of deduction for health
			 insurance costs of self-employed individualsThe table contained in section 162(l)(1)(B)
			 of the Internal Revenue Code of 1986 (relating to applicable percentage) is
			 amended by striking and thereafter and inserting through
			 2007.
					(d)Payroll taxes
						(1)In generalSection 3121(a) of the Internal Revenue
			 Code of 1986 (defining wages) is amended by adding at the end the following new
			 sentence: In the case of any calendar year beginning after December 31,
			 2007, paragraphs (2) and (4) shall not apply to payments on account of
			 sickness..
						(2)Railroad retirementSection 3231(e)(1) of such Code (defining
			 wages) is amended by adding at the end the following new sentence: In
			 the case of any calendar year beginning after December 31, 2007, this paragraph
			 shall not apply to payments on account of sickness..
						(3)UnemploymentSection 3306(b) of such Code (defining
			 wages) is amended by adding at the end the following new sentence: In
			 the case of any calendar year beginning after December 31, 2007, paragraphs (2)
			 and (4) shall not apply to payments on account of sickness..
						(e)Effective dates
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2007.
						(2)Payroll taxesThe amendments made by subsection (d) shall
			 apply to calendar years beginning after December 31, 2007.
						IIIHealth insurance modernization
			AEmployee choice
				301.Clarification of definition of group health
			 plan under HIPAA
					(a)ERISASection 733(a)(1) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1191b(a)(1)) is amended by
			 adding at the end the following: Such term does not include an
			 arrangement maintained by an employer the sole effect of which is to provide
			 reimbursement to employees for the purchase by such employees of health
			 insurance coverage offered in the individual market (as defined in section
			 2791(e)(1)) of the Public Health Service Act), notwithstanding that the
			 employer or an employee organization negotiates the cost or benefits of the
			 arrangement..
					(b)PHSASection 2791(a)(1) of the Public Health
			 Service Act (42 U.S.C. 300gg–91(a)(1)) is amended by adding at the end the
			 following: Such term does not include an arrangement maintained by an
			 employer the sole effect of which is to provide reimbursement to employees for
			 the purchase by such employees of health insurance coverage offered in the
			 individual market, notwithstanding that the employer or an employee
			 organization negotiates the cost or benefits of the
			 arrangement..
					(c)IRCSection 9832(a) of the Internal Revenue
			 Code of 1986 (relating to definitions) is amended by inserting before the
			 period the following: , except that such term does not include an
			 arrangement maintained by an employer the sole effect of which is to provide
			 reimbursement to employees for the purchase by such employees of health
			 insurance coverage offered in the individual market (as defined in section
			 2791(e)(1)) of the Public Health Service Act), notwithstanding that the
			 employer or an employee organization negotiates the cost or benefits of the
			 arrangement..
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after December 31,
			 2007.
					BAccess to health care
				311.State high risk pools
					(a)In generalNot later than 1 year after the date of
			 enactment of this Act, each State shall have established, and be operating, a
			 qualified high risk pool (as defined for purposes of section 2745 of the Public
			 Health Service Act (42 U.S.C. 300gg–45)) or a State-designated alternative that
			 ensures access to private health insurance for medically uninsurable
			 individuals.
					(b)Bonus for compliance
						(1)One-time paymentIf the Secretary of Health and Human
			 Services determines that a State has satisfied the requirement of subsection
			 (a) with respect to a fiscal year, the Secretary shall increase the total
			 amount of Federal payments made to the State under section 1903(a) of the
			 Social Security Act (42 U.S.C. 1396b(a)) for the succeeding fiscal year by an
			 amount equal to 1 percent of such payments (or, if such succeeding fiscal year
			 is fiscal year 2010 or any fiscal year thereafter, by an amount equal to 1
			 percent of the State Medicaid assistance allotment determined for the State for
			 such succeeding fiscal year under section 1939(b) of such Act). The additional
			 amount paid to a State for a fiscal year pursuant to this paragraph shall be
			 used for maintenance and operational costs of a qualified high risk pool (as so
			 defined) or a State-designated alternative that ensures access to private
			 health insurance for medically uninsurable individuals.
						(2)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for any fiscal year such sums as may be necessary
			 to carry out this subsection.
						312.Federally qualified health centers
					(a)EvaluationNot later than 5 years after the date of
			 enactment of this Act, and every 5 years thereafter, the Secretary of Health
			 and Human Services shall evaluate the effect of federally qualified health
			 centers on proximate rural hospitals.
					(b)Limitation on grantsNotwithstanding any other provision of law,
			 if the Secretary of Health and Human Services determines, based on an
			 evaluation conducted under subsection (a), that a federally qualified health
			 center is having a detrimental effect on a private hospital facility, the
			 Secretary may revoke a grant awarded by the Secretary to such health center or
			 limit the scope of services of the health center under such a grant.
					CInterstate market for health
			 insurance
				321.Short titleThis subtitle may be cited as
			 Health Care Choice Act of
			 2007.
				322.Specification of constitutional authority
			 for enactment of lawThis
			 subtitle is enacted pursuant to the power granted Congress under article I,
			 section 8, clause 3, of the United States Constitution.
				323.FindingsCongress finds the following:
					(1)The application of numerous and significant
			 variations in State law impacts the ability of insurers to offer, and
			 individuals to obtain, affordable individual health insurance coverage, thereby
			 impeding commerce in individual health insurance coverage.
					(2)Individual health insurance coverage is
			 increasingly offered through the Internet, other electronic means, and by mail,
			 all of which are inherently part of interstate commerce.
					(3)In response to these issues, it is
			 appropriate to encourage increased efficiency in the offering of individual
			 health insurance coverage through a collaborative approach by the States in
			 regulating this coverage.
					(4)The establishment of risk-retention groups
			 has provided a successful model for the sale of insurance across State lines,
			 as the acts establishing those groups allow insurance to be sold in multiple
			 States but regulated by a single State.
					324.Cooperative governing of individual health
			 insurance coverage
					(a)In generalTitle XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg et seq.) is amended by adding at the end the following new part:
						
							DCooperative governing of individual health
				insurance coverage
								2795.DefinitionsIn this part:
									(1)Primary StateThe term primary State means,
				with respect to individual health insurance coverage offered by a health
				insurance issuer, the State designated by the issuer as the State whose covered
				laws shall govern the health insurance issuer in the sale of such coverage
				under this part. An issuer, with respect to a particular policy, may only
				designate 1 such State as its primary State with respect to all such coverage
				it offers. Such an issuer may not change the designated primary State with
				respect to individual health insurance coverage once the policy is issued,
				except that such a change may be made upon renewal of the policy. With respect
				to such designated State, the issuer is deemed to be doing business in that
				State.
									(2)Secondary StateThe term secondary State
				means, with respect to individual health insurance coverage offered by a health
				insurance issuer, any State that is not the primary State. In the case of a
				health insurance issuer that is selling a policy in, or to a resident of, a
				secondary State, the issuer is deemed to be doing business in that secondary
				State.
									(3)Health insurance issuerThe term health insurance
				issuer has the meaning given such term in section 2791(b)(2), except
				that such an issuer must be licensed in the primary State and be qualified to
				sell individual health insurance coverage in that State.
									(4)Individual health insurance
				coverageThe term
				individual health insurance coverage means health insurance
				coverage offered in the individual market, as defined in section
				2791(e)(1).
									(5)Applicable State authorityThe term applicable State
				authority means, with respect to a health insurance issuer in a State,
				the State insurance commissioner or official or officials designated by the
				State to enforce the requirements of this title for the State with respect to
				the issuer.
									(6)Hazardous financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
										(A)to meet obligations to policyholders with
				respect to known claims and reasonably anticipated claims; or
										(B)to pay other obligations in the normal
				course of business.
										(7)Covered lawsThe term covered laws means
				the laws, rules, regulations, agreements, and orders governing the insurance
				business pertaining to—
										(A)individual health insurance coverage issued
				by a health insurance issuer;
										(B)the offer, sale, and issuance of individual
				health insurance coverage to an individual; and
										(C)the provision to an individual in relation
				to individual health insurance coverage of—
											(i)health care and insurance related
				services;
											(ii)management, operations, and investment
				activities of a health insurance issuer; and
											(iii)loss control and claims administration for
				a health insurance issuer with respect to liability for which the issuer
				provides insurance.
											(8)StateThe term State means only the
				50 States and the District of Columbia.
									(9)Unfair claims settlement
				practicesThe term
				unfair claims settlement practices means only the following
				practices:
										(A)Knowingly misrepresenting to claimants and
				insured individuals relevant facts or policy provisions relating to coverage at
				issue.
										(B)Failing to acknowledge with reasonable
				promptness pertinent communications with respect to claims arising under
				policies.
										(C)Failing to adopt and implement reasonable
				standards for the prompt investigation and settlement of claims arising under
				policies.
										(D)Failing to effectuate prompt, fair, and
				equitable settlement of claims submitted in which liability has become
				reasonably clear.
										(E)Refusing to pay claims without conducting a
				reasonable investigation.
										(F)Failing to affirm or deny coverage of
				claims within a reasonable period of time after having completed an
				investigation related to those claims.
										(10)Fraud and abuseThe term fraud and abuse means
				an act or omission committed by a person who, knowingly and with intent to
				defraud, commits, or conceals any material information concerning, 1 or more of
				the following:
										(A)Presenting, causing to be presented or
				preparing with knowledge or belief that it will be presented to or by an
				insurer, a reinsurer, broker or its agent, false information as part of, in
				support of or concerning a fact material to 1 or more of the following:
											(i)An application for the issuance or renewal
				of an insurance policy or reinsurance contract.
											(ii)The rating of an insurance policy or
				reinsurance contract.
											(iii)A claim for payment or benefit pursuant to
				an insurance policy or reinsurance contract.
											(iv)Premiums paid on an insurance policy or
				reinsurance contract.
											(v)Payments made in accordance with the terms
				of an insurance policy or reinsurance contract.
											(vi)A document filed with the commissioner or
				the chief insurance regulatory official of another jurisdiction.
											(vii)The financial condition of an insurer or
				reinsurer.
											(viii)The formation, acquisition, merger,
				reconsolidation, dissolution or withdrawal from 1 or more lines of insurance or
				reinsurance in all or part of a State by an insurer or reinsurer.
											(ix)The issuance of written evidence of
				insurance.
											(x)The reinstatement of an insurance
				policy.
											(B)Solicitation or acceptance of new or
				renewal insurance risks on behalf of an insurer reinsurer or other person
				engaged in the business of insurance by a person who knows or should know that
				the insurer or other person responsible for the risk is insolvent at the time
				of the transaction.
										(C)Transaction of the business of insurance in
				violation of laws requiring a license, certificate of authority, or other legal
				authority for the transaction of the business of insurance.
										(D)Attempt to commit, aiding or abetting in
				the commission of, or conspiracy to commit the acts or omissions specified in
				this paragraph.
										2796.Application of law
									(a)In generalThe covered laws of the primary State shall
				apply to individual health insurance coverage offered by a health insurance
				issuer in the primary State and in any secondary State, but only if the
				coverage and issuer comply with the conditions of this section with respect to
				the offering of coverage in any secondary State.
									(b)Exemptions from covered laws in a secondary
				StateExcept as provided in
				this section, a health insurance issuer with respect to its offer, sale,
				renewal, and issuance of individual health insurance coverage in any secondary
				State is exempt from any covered laws of the secondary State (and any rules,
				regulations, agreements, or orders sought or issued by such State under or
				related to such covered laws) to the extent that such laws would—
										(1)make unlawful, or regulate, directly or
				indirectly, the operation of the health insurance issuer operating in the
				secondary State, except that any secondary State may require such an
				issuer—
											(A)to pay, on a nondiscriminatory basis,
				applicable premium and other taxes (including high risk pool assessments) which
				are levied on insurers and surplus lines insurers, brokers, or policyholders
				under the laws of the State;
											(B)to register with and designate the State
				insurance commissioner as its agent solely for the purpose of receiving service
				of legal documents or process;
											(C)to submit to an examination of its
				financial condition by the State insurance commissioner in any State in which
				the issuer is doing business to determine the issuer’s financial condition,
				if—
												(i)the State insurance commissioner of the
				primary State has not done an examination within the period recommended by the
				National Association of Insurance Commissioners; and
												(ii)any such examination is conducted in
				accordance with the examiners’ handbook of the National Association of
				Insurance Commissioners and is coordinated to avoid unjustified duplication and
				unjustified repetition;
												(D)to comply with a lawful order
				issued—
												(i)in a delinquency proceeding commenced by
				the State insurance commissioner if there has been a finding of financial
				impairment under subparagraph (C); or
												(ii)in a voluntary dissolution
				proceeding;
												(E)to comply with an injunction issued by a
				court of competent jurisdiction, upon a petition by the State insurance
				commissioner alleging that the issuer is in hazardous financial
				condition;
											(F)to participate, on a nondiscriminatory
				basis, in any insurance insolvency guaranty association or similar association
				to which a health insurance issuer in the State is required to belong;
											(G)to comply with any State law regarding
				fraud and abuse (as defined in section 2795(10)), except that if the State
				seeks an injunction regarding the conduct described in this subparagraph, such
				injunction must be obtained from a court of competent jurisdiction; or
											(H)to comply with any State law regarding
				unfair claims settlement practices (as defined in section 2795(9));
											(2)require any individual health insurance
				coverage issued by the issuer to be countersigned by an insurance agent or
				broker residing in that Secondary State; or
										(3)otherwise discriminate against the issuer
				issuing insurance in both the primary State and in any secondary State.
										(c)Clear and conspicuous
				disclosureA health insurance
				issuer shall provide the following notice, in 12-point bold type, in any
				insurance coverage offered in a secondary State under this part by such a
				health insurance issuer and at renewal of the policy, with the 5 blank spaces
				therein being appropriately filled with the name of the health insurance
				issuer, the name of the primary State, and the name of the secondary State,
				respectively, for the coverage concerned:
										‘This policy is issued by _____ and
				is governed by the laws and regulations of the State of _____, and it has met
				all the laws of that State as determined by that State’s Department of
				Insurance. This policy may be less expensive than others because it is not
				subject to all of the insurance laws and regulations of the State of _____,
				including coverage of some services or benefits mandated by the law of the
				State of _____. Additionally, this policy is not subject to all of the consumer
				protection laws or restrictions on rate changes of the State of _____. As with
				all insurance products, before purchasing this policy, you should carefully
				review the policy and determine what health care services the policy covers and
				what benefits it provides, including any exclusions, limitations, or conditions
				for such services or benefits.’.(d)Prohibition on certain reclassifications
				and premium increases
										(1)In generalFor purposes of this section, a health
				insurance issuer that provides individual health insurance coverage to an
				individual under this part in a primary or secondary State may not upon
				renewal—
											(A)move or reclassify the individual insured
				under the health insurance coverage from the class such individual is in at the
				time of issue of the contract based on the health-status related factors of the
				individual; or
											(B)increase the premiums assessed the
				individual for such coverage based on a health-status related factor or change
				of a health-status related factor or the past or prospective claim experience
				of the insured individual.
											(2)ConstructionNothing in paragraph (1) shall be construed
				to prohibit a health insurance issuer—
											(A)from terminating or discontinuing coverage
				or a class of coverage in accordance with subsections (b) and (c) of section
				2742;
											(B)from raising premium rates for all
				policyholders within a class based on claims experience;
											(C)from changing premiums or offering
				discounted premiums to individuals who engage in wellness activities at
				intervals prescribed by the issuer, if such premium changes or
				incentives—
												(i)are disclosed to the consumer in the
				insurance contract;
												(ii)are based on specific wellness activities
				that are not applicable to all individuals; and
												(iii)are not obtainable by all individuals to
				whom coverage is offered;
												(D)from reinstating lapsed coverage; or
											(E)from retroactively adjusting the rates
				charged an individual insured individual if the initial rates were set based on
				material misrepresentation by the individual at the time of issue.
											(e)Prior offering of policy in primary
				StateA health insurance
				issuer may not offer for sale individual health insurance coverage in a
				secondary State unless that coverage is currently offered for sale in the
				primary State.
									(f)Licensing of agents or brokers for health
				insurance issuersAny State
				may require that a person acting, or offering to act, as an agent or broker for
				a health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, except that a State may
				not impose any qualification or requirement which discriminates against a
				nonresident agent or broker.
									(g)Documents for submission to State insurance
				commissionerEach health
				insurance issuer issuing individual health insurance coverage in both primary
				and secondary States shall submit—
										(1)to the insurance commissioner of each State
				in which it intends to offer such coverage, before it may offer individual
				health insurance coverage in such State—
											(A)a copy of the plan of operation or
				feasibility study or any similar statement of the policy being offered and its
				coverage (which shall include the name of its primary State and its principal
				place of business);
											(B)written notice of any change in its
				designation of its primary State; and
											(C)written notice from the issuer of the
				issuer’s compliance with all the laws of the primary State; and
											(2)to the insurance commissioner of each
				secondary State in which it offers individual health insurance coverage, a copy
				of the issuer’s quarterly financial statement submitted to the primary State,
				which statement shall be certified by an independent public accountant and
				contain a statement of opinion on loss and loss adjustment expense reserves
				made by—
											(A)a member of the American Academy of
				Actuaries; or
											(B)a qualified loss reserve specialist.
											(h)Power of courts To enjoin
				conductNothing in this
				section shall be construed to affect the authority of any Federal or State
				court to enjoin—
										(1)the solicitation or sale of individual
				health insurance coverage by a health insurance issuer to any person or group
				who is not eligible for such insurance; or
										(2)the solicitation or sale of individual
				health insurance coverage by, or operation of, a health insurance issuer that
				is in hazardous financial condition.
										(i)State powers To enforce State laws
										(1)In generalSubject to the provisions of subsection
				(b)(1)(G) (relating to injunctions) and paragraph (2), nothing in this section
				shall be construed to affect the authority of any State to make use of any of
				its powers to enforce the laws of such State with respect to which a health
				insurance issuer is not exempt under subsection (b).
										(2)Courts of competent
				jurisdictionIf a State seeks
				an injunction regarding the conduct described in paragraphs (1) and (2) of
				subsection (h), such injunction must be obtained from a Federal or State court
				of competent jurisdiction.
										(j)States’ authority To sueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
									(k)Generally applicable lawsNothing in this section shall be construed
				to affect the applicability of State laws generally applicable to persons or
				corporations.
									2797.Primary State must meet Federal floor
				before issuer may sell into secondary StatesA health insurance issuer may not offer,
				sell, or issue individual health insurance coverage in a secondary State if the
				primary State does not meet the following requirements:
									(1)The State insurance commissioner must use a
				risk-based capital formula for the determination of capital and surplus
				requirements for all health insurance issuers.
									(2)The State must have legislation or
				regulations in place establishing an independent review process for individuals
				who are covered by individual health insurance coverage unless the issuer
				provides an independent review mechanism functionally equivalent (as determined
				by the primary State insurance commissioner or official) to that prescribed in
				the Health Carrier External Review
				Model Act of the National Association of Insurance
				Commissioners for all individuals who purchase insurance coverage under the
				terms of this part.
									2798.Enforcement
									(a)In generalSubject to subsection (b), with respect to
				specific individual health insurance coverage the primary State for such
				coverage has sole jurisdiction to enforce the primary State’s covered laws in
				the primary State and any secondary State.
									(b)Secondary State’s authorityNothing in subsection (a) shall be
				construed to affect the authority of a secondary State to enforce its laws as
				set forth in the exception specified in section 2796(b)(1).
									(c)Court interpretationIn reviewing action initiated by the
				applicable secondary State authority, the court of competent jurisdiction shall
				apply the covered laws of the primary State.
									(d)Notice of compliance failureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
									.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to individual health insurance coverage offered,
			 issued, or sold after the date of the enactment of this Act.
					325.SeverabilityIf any provision of this subtitle or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this subtitle and the application of the
			 provisions of such to any other person or circumstance shall not be
			 affected.
				IVImprovements to the Medicare
			 program
			AMediChoice for Seniors
				401.Setting the benchmark equal to the national
			 average bid
					(a)Setting benchmark
						(1)Local plansSection 1853 of the Social Security Act (42
			 U.S.C. 1395w–23) is amended—
							(A)in subsection (j)(1)(A)—
								(i)by striking beginning with
			 2007 and inserting for 2007 and 2008; and
								(ii)by inserting (or, beginning with
			 2009, an amount equal to the national average MA statutory non-drug monthly bid
			 amount computed under subsection (l)) after for the
			 area; and
								(iii)by inserting and adjusted as
			 appropriate (for years beginning with 2009) using the geographic adjustment
			 methodology established under subsection (m) before ;
			 or; and
								(B)by adding at the end the following new
			 subsections:
								
									(l)Computation of national average MA
				statutory non-drug monthly bid amount
										(1)In generalFor each year (beginning with 2009) the
				Secretary shall compute a national average MA statutory non-drug monthly bid
				amount equal to the average of the unadjusted MA statutory non-drug monthly bid
				amount (as defined in section 1854(b)(2)(E)) for each MA plan, including an MA
				regional plan.
										(2)Weighted averageThe national average MA statutory non-drug
				monthly bid amount computed under subparagraph (A) shall be a weighted average,
				with the weight for each plan being equal to the average number of
				beneficiaries enrolled under such plan in the previous year.
										(m)Methodology for geographically adjusting
				the national average MA statutory non-drug monthly bid amount
										(1)In generalSubject to paragraph (2), the Secretary
				shall establish an appropriate methodology for adjusting the amount of the
				national average MA statutory non-drug monthly bid amount in a year to take
				into account, in a budget neutral manner, variations in input costs based on
				the provision of items and services in different geographic areas.
										(2)Maximize plan participationThe Secretary shall establish the
				methodology under paragraph (1) in a manner that maximizes participation of
				plans in the program under this
				part.
										.
							(2)Regional
			 plansSection 1858(f)(1) of
			 the Social Security Act (42 U.S.C. 1395w–27a(f)(1)) is amended to read as
			 follows:
							
								(1)Computation for regionsFor purposes of section 1853(j)(2) and this
				section, subject to subsection (e), the term MA region-specific non-drug
				monthly benchmark amount means, with respect to an MA region for a month
				in a year—
									(A)for 2006, 2007, and 2008, the sum of the 2
				components described in paragraph (2) for the region and year; and
									(B)for 2009 and each subsequent year, the
				national average MA statutory non-drug monthly bid amount computed under
				section 1853(l) as adjusted as appropriate using the geographic adjustment
				methodology established under section 1853(m).
									The Secretary shall compute such
				benchmark amount for each MA region before the beginning of each annual,
				coordinated election period under section 1851(e)(3)(B) for each year
				(beginning with
				2006).
						(3)Conforming amendments1853(b)(1)(B) of the Social Security Act
			 (42 U.S.C. 1395w–23(b)(1)(B)) is amended—
							(A)in clause (i)(I), by inserting and
			 the MA area-specific non-drug monthly benchmark amount under subsection (j),
			 including the geographic adjusters under subsection (l) to be used in computing
			 such amount, for each MA payment area for the year before the period at
			 the end; and
							(B)in clause (ii), by inserting ,
			 including the geographic adjusters under section 1853(l) to be used in
			 computing such amount before the period at the end.
							(b)Study and report to Congress
						(1)ReviewNot less frequently that once every five
			 years, the Secretary of Health and Human Services shall conduct a review that
			 compares—
							(A)the national average MA statutory non-drug
			 monthly bid amount (as determined under subsection (l) of section 1853 of the
			 Social Security Act (42 U.S.C. 1395w–23), as added by subsection (a));
			 and
							(B)the average per capita cost for the United
			 States, as estimated by the Secretary under section 1876(a)(4) of such Act (42
			 U.S.C. 1395mm(a)(4)).
							(2)Report to CongressThe Secretary of Health and Human Services
			 shall submit a report to Congress on each review conducted under paragraph
			 (1).
						402.Enhancement of beneficiary
			 rebatesSection
			 1854(b)(1)(C)(i) of the Social Security Act (42 U.S.C. 1395w–24(b)(1)(C)(i)) is
			 amended by inserting (or 100 percent in the case of plan years beginning
			 on or after January 1, 2009) after 75 percent.
				403.Alternative benefit design to original
			 medicare fee-for-service benefitsPart C of title XVIII of the Social Security
			 Act is amended by adding at the end the following new section:
					
						1860C–2.Alternative benefit design to original medicare
		  fee-for-service benefits(a)Benefits
								(1)In generalNotwithstanding the provisions of this part
				and subject to paragraph (2), beginning with 2009, under procedures established
				by the Secretary, a Medicare Advantage plan offered by a Medicare Advantage
				organization may provide different benefits than those required under section
				1852(a) so long as the Secretary finds that the benefit design meets
				requirements under the Employee Retirement Income Security Act of 1974 or that
				the benefit design may be offered in any State under applicable State
				law.
								(2)RequirementA Medicare Advantage organization may not
				offer an alternative benefit design plan described in paragraph (1) for a year
				unless the organization also offers a Medicare Advantage plan that is not an
				alternative benefit design plan described in paragraph (1) for the year. Such
				plan is not required to be offered in the same area as the alternative benefit
				design plan described in paragraph (1).
								(b)Special rulesThe following rules shall apply to an
				alternative benefit design plan described in subsection (a)(1):
								(1)Payment to plans for non-drug
				benefitsPayment to an
				organization for benefits under the plan (other than prescription drug
				benefits) shall be determined in the same manner as payments are determined
				under clauses (i) and (ii) of section 1853(a)(1)(B), except that in applying
				such clauses the monthly bid amount described in paragraph (2)(B)(i) of this
				subsection shall be substituted for the unadjusted MA statutory non-drug
				monthly bid amount.
								(2)Submission of bidsNotwithstanding paragraph (6) of section
				1854(a), the information required to be submitted under such section is as
				follows:
									(A)The monthly aggregate bid amount for the
				provision of all items and services under the plan, which amount shall be based
				on average revenue requirements (as used for purposes of section 1302(8) of the
				Public Health Service Act) in the payment area for an enrollee with a national
				average risk profile for the factors described in section 1853(a)(1)(C) (as
				specified by the Secretary).
									(B)The proportions of such bid amount that are
				attributable to—
										(i)the provision of items and services other
				than prescription drug coverage; and
										(ii)the provision of basic prescription drug
				coverage and supplemental prescription drug coverage.
										(C)The actuarial basis for determining the
				amount under subparagraph (A) and the proportions described in subparagraph (B)
				and such additional information as the Secretary may require to verify such
				actuarial bases and the projected number of enrollees in each MA local
				area.
									(D)A description of deductibles, coinsurance,
				and copayments applicable under the plan and the actuarial value of such
				deductibles, coinsurance, and copayments, described in section
				1854(e)(4)(A).
									(E)With respect to qualified prescription drug
				coverage, the information required under section 1860D–4, as incorporated under
				section 1860D–11(b)(2), with respect to such coverage.
									(3)PremiumIn determining the monthly amount (if any)
				of the premium charged to an individual enrolled in the plan—
									(A)section 1854(b) shall be applied by
				substituting the monthly bid amount described in paragraph (2)(B)(i) of this
				subsection for the unadjusted MA statutory non-drug monthly bid amount;
				and
									(B)subparagraphs (C) and (D) of paragraph (2)
				of such section shall not apply.
									(c)Application
								(1)No affect on special benefit rules for
				regional plansThe provisions
				of this section shall not affect the special benefit rules for MA regional
				plans under section 1852(a)(6).
								(2)No effect on prescription drug
				coverageThe provisions of
				this section shall not effect the provision of prescription drug coverage under
				this part.
								(3)Bid not taken into account when determining
				the national average MA statutory non-drug monthly bid amountThe bid for an alternative benefit design
				plan described in subsection (a)(1) shall not be taken into account when
				computing the national average MA statutory non-drug monthly bid amount under
				section 1853(l).
								(d)WaiverTo facilitate the offering of alternative
				benefit design plans described in subsection (a)(1) under this part, the
				Secretary may waiver or modify requirements under this
				part.
							.
				404.Medicare advantage HSA plans
					(a)Providing medicare advantage HSA plans as a
			 type of plan under the Medicare Advantage programSection 1851(a)(2) of the Social Security
			 Act (42 U.S.C. 1395w–21(a)(2)) is amended by adding at the end the following
			 new subparagraph:
						
							(D)Combination of HSA plan and contributions
				to HSAA Medicare Advantage
				HSA plan, as defined in section 1859(b)(7), and a contribution into a Medicare
				Advantage health savings account
				(HSA).
							.
					(b)Definition of Medicare Advantage HSA
			 planSection 1859(b) of the
			 Social Security Act (42 U.S.C. 1395w–28(b)) is amended by adding at the end the
			 following new paragraph:
						
							(7)Medicare Advantage HSA plan
								(A)In generalThe term Medicare Advantage HSA
				plan means a Medicare Advantage plan that—
									(i)is a high deductible health plan (as
				defined in section 223(c)(2) of the Internal Revenue Code of 1986, including
				the application of subparagraphs (C) and (D) of such section);
									(ii)has a service area of—
										(I)not less than an entire State or territory;
				or
										(II)in the case of the District of Columbia,
				not less than the District of Columbia and 1 contiguous State;
										(iii)provides reimbursement for at least the
				items and services described in section 1852(a)(1) in a year but only after the
				enrollee incurs countable expenses (as specified under the plan) equal to the
				amount of the annual deductible (as determined under section 223(c)(2)(A)(i) of
				the Internal Revenue Code of 1986);
									(iv)counts as such expenses (for purposes of
				such deductible) at least all amounts that would have been payable under parts
				A and B, and that would have been payable by the enrollee as deductibles,
				coinsurance, or copayments, if the enrollee had elected to receive benefits
				through the provisions of such parts; and
									(v)provides, after such deductible is met for
				a year and for all subsequent expenses for items and services referred to in
				clause (iii) in the year, for a level of reimbursement that is not less
				than—
										(I)100 percent of such expenses, or
										(II)100 percent of the amounts that would have
				been paid (without regard to any deductibles or coinsurance) under parts A and
				B with respect to such expenses,
										whichever is
				less..
					(c)Special rules for HSA plansPart C of title XVIII of the Social
			 Security Act is amended by inserting after section 1858 the following new
			 section:
						
							1858A.Special rules for Medicare Advantage HSA
		  plans(a)In generalExcept for the modifications described in
				the succeeding provisions of this section, a Medicare Advantage HSA plan shall
				be treated in the same manner as an MSA plan is treated under this
				title.
								(b)Special payment rules
									(1)In generalSection 1853(e) shall be applied—
										(A)in the heading, by substituting
				HSA for MSA;
										(B)in paragraph (1)—
											(i)by substituting HSA premium (as
				defined in section 1858A(b)(2)) for MSA premium (as defined in
				section 1854(b)(2)(C)); and
											(ii)by substituting HSA for
				MSA each place it appears;
											(C)in paragraph (2)—
											(i)in the heading, by substituting
				health for medical;
											(ii)in the matter preceding subparagraph (A),
				by substituting a Medicare Advantage HSA plan for an MSA
				plan;
											(iii)in subparagraph (A), by substituting
				HSA (as defined in section 138(b) of the Internal Revenue Code of
				1986) for MSA (as defined in section 138(b)(2) of the Internal
				Revenue Code of 1986); and
											(iv)in subparagraph (B), by substituting
				HSA for MSA each place it appears; and
											(D)without regard to paragraph (3) (requiring
				a lump-sum deposit of a medical savings account contribution during the first
				month election is effective).
										(2)Definition of Medicare Advantage monthly
				HSA premiumThe term
				Medicare Advantage monthly HSA premium has the same meaning
				given the term Medicare Advantage monthly MSA premium under
				section 1854(b)(2)(D).
									(c)Treatment of Medicare Advantage HSA plans
				under part DRules with
				respect to prescription drug coverage under part D for MSA plans shall not
				apply to a Medicare Advantage HSA plan. For purposes of part D, a Medicare
				Advantage HSA plan shall be treated in the same manner as a coordinated care
				plan (as described in section 1851(a)(2)(A)(i)) is treated under such
				part.
								.
					(d)Tax treatment of Medicare Advantage HSA
			 plans
						(1)In generalPart III of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 is amended by inserting after section 139A
			 the following new section:
							
								139B.Medicare
				Advantage HSA
									(a)ExclusionGross income shall not include—
										(1)any payment to the Medicare Advantage HSA
				of an individual by the Secretary of Health and Human Services under part C of
				title XVIII of the Social Security Act,
										(2)any amount contributed to such Medicare
				Advantage HSA by or on behalf of the individual under section 223, including
				the individual's employer as described in section 106(d), and
										(3)an amount equal to any one-time qualified
				rollover from any of the individual's health savings accounts, health
				reimbursement accounts, flexible spending accounts, and medical savings
				accounts (including any Medicare Advantage MSA).
										(b)Medicare Advantage HSAFor purposes of this section, the term
				Medicare Advantage HSA means a health savings account (as defined
				in section 223(d))—
										(1)which is designated as a Medicare Advantage
				HSA,
										(2)with respect to which no contribution may
				be made other than—
											(A)a contribution described in subsection (a),
				or
											(B)a trustee-to-trustee transfer described in
				subsection (c)(4),
											(3)the governing instrument of which provides
				that trustee-to-trustee transfers described in subsection (c)(4) may be made to
				and from such account, and
										(4)which is established in connection with an
				HSA plan described in section 1859(b)(7) of the Social Security Act.
										(c)Special rules for distributions
										(1)Distributions for qualified medical
				expensesIn applying section
				223 to a Medicare Advantage HSA, qualified medical expenses shall not include
				amounts paid for medical care for any individual other than the account
				holder.
										(2)Penalty for distributions from Medicare
				Advantage HSA not used for qualified medical expenses if minimum balance not
				maintained
											(A)In generalThe tax imposed by this chapter for any
				taxable year in which there is a payment or distribution from a Medicare
				Advantage HSA which is not used exclusively to pay the qualified medical
				expenses of the account holder shall be increased by 50 percent of the excess
				(if any) of—
												(i)the amount of such payment or distribution,
				over
												(ii)the excess (if any) of—
													(I)the fair market value of the assets in such
				HSA as of the close of the calendar year preceding the calendar year in which
				the taxable year begins, over
													(II)an amount equal to 60 percent of the
				deductible under the Medicare Advantage HSA plan covering the account holder as
				of January 1 of the calendar year in which the taxable year begins.
													Section 223(f)(4) shall not apply to any
				payment or distribution from a Medicare Advantage HSA.(B)ExceptionsSubparagraph (A) shall not apply if the
				payment or distribution is made on or after the date the account holder—
												(i)becomes disabled within the meaning of
				section 72(m)(7), or
												(ii)dies.
												(C)Special rulesFor purposes of subparagraph (A)—
												(i)all Medicare Advantage HSAs of the account
				holder shall be treated as 1 account,
												(ii)all payments and distributions not used
				exclusively to pay the qualified medical expenses of the account holder during
				any taxable year shall be treated as 1 distribution, and
												(iii)any distribution of property shall be taken
				into account at its fair market value on the date of the distribution.
												(3)Withdrawal of erroneous
				contributionsSection
				223(f)(2) and paragraph (2) of this subsection shall not apply to any payment
				or distribution from a Medicare Advantage HSA to the Secretary of Health and
				Human Services of an erroneous contribution to such HSA and of the net income
				attributable to such contribution.
										(4)Trustee-to-trustee transfersSection 223(f)(2) and paragraph (2) of this
				subsection shall not apply to any trustee-to-trustee transfer from a Medicare
				Advantage HSA of an account holder to another Medicare Advantage HSA of such
				account holder.
										(d)Special rules for treatment of account
				after death of account holderIn applying section 223(f)(8)(A) to an
				account which was a Medicare Advantage HSA of a decedent, the rules of section
				223(f) shall apply in lieu of the rules of subsection (c) of this section with
				respect to the spouse as the account holder of such Medicare Advantage
				HSA.
									(e)ReportsIn the case of a Medicare Advantage HSA,
				the report under section 223(h)—
										(1)shall include the fair market value of the
				assets in such Medicare Advantage HSA as of the close of each calendar year,
				and
										(2)shall be furnished to the account
				holder—
											(A)not later than January 31 of the calendar
				year following the calendar year to which such reports relate, and
											(B)in such manner as the Secretary prescribes
				in such
				regulations.
											.
						(2)Clerical amendmentThe table of sections for part III of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 139A the following new item:
							
								
									Sec. 139B. Medicare Advantage
				HSA.
								
								.
						(e)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2009.
					405.Review of adjustment mechanism used under
			 the Medicare Advantage program
					(a)ReviewNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall conduct
			 a review of the adjustment mechanism used to adjust payments to Medicare
			 Advantage organizations under section 1853(a)(1)(C) of the Social Security Act
			 (42 U.S.C. 1395w–23(a)(1)(C)). The Secretary shall take into account the
			 results of such review in making payments to Medicare Advantage organizations
			 for plan years beginning on or after January 1, 2009.
					(b)ConsultationIn conducting the review under subsection
			 (a), the Secretary of Health and Human Services shall consult with industry
			 representatives and other individuals and organizations that the Secretary
			 determines appropriate.
					BEnhancements to the Medicare
			 Fee-For-Service Program
				411.Elimination of annual indexing of income
			 thresholds for reduced part B premium subsidiesParagraph (5) of section 1839(i) of the
			 Social Security Act (42 U.S.C. 1395r(i)) is repealed.
				412.Authority to adjust amount of Medicare part
			 B premium to reward positive health behaviorSection 1839 of the Social Security Act (42
			 U.S.C. 1395r) is amended—
					(1)in subsection (a)(2), by striking
			 and (i) and inserting (i), and (j); and
					(2)by adding at the end the following new
			 subsection:
						
							(j)(1)With respect to the monthly premium amount
				for months after December 2008, the Secretary may adjust (under procedures
				established by the Secretary) the amount of such premium for an individual
				based on whether or not the individual participates in certain healthy
				behaviors, such as weight management, exercise, nutrition counseling,
				refraining from tobacco use, designating a health home, and other behaviors
				determined appropriate by the Secretary.
								(2)In making the adjustments under paragraph
				(1) for a month, the Secretary shall ensure that the total amount of premiums
				to be paid under this part for the month is equal to the total amount of
				premiums that would have been paid under this part for the month if no such
				adjustments had been made, as estimated by the
				Secretary.
								.
					413.Recapture of Medicare DSH funds
					(a)In generalSection 1886(d)(5)(F)(i) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(5)(F)(i)) is amended by inserting and
			 before January 1, 2010, after May 1, 1986,.
					(b)Savings to part A Trust FundThe savings to the Federal Hospital
			 Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C.
			 1395i) by reason of the amendment made by paragraph (1) shall be used to
			 strengthen the financial solvency of such Trust Fund.
					414.Price transparency requirements for
			 Medicare providers
					(a)TransparencyTitle XVIII of the Social Security Act is
			 amended by adding at the end the following new section:
						
							1898.Price transparency requirements (a)Pre-treatment disclosureA provider of services (as defined in
				section 1861(u)) and a supplier (as defined in section 1861(d)) shall provide
				to each individual (regardless of whether or not the individual is a
				beneficiary under this title) who is scheduled to receive a treatment (or to
				begin a course of treatment) that is not for an emergency medical condition the
				estimated price that the provider of services or supplier will charge for the
				treatment (or course of treatment). Such price shall be determined at the time
				of scheduling.
								(b)Post-treatment disclosureA provider of services (as so defined) and
				a supplier (as so defined) shall include with any bill that includes the
				charges for a treatment with respect to an individual (regardless of whether or
				not the individual is a beneficiary under this title), an itemized list of
				component charges for such treatment, including charges for drugs and medical
				equipment involved, as determined at the time of billing. With respect to each
				item included on such list, the provider of services or supplier shall include
				the price charged for the
				item.
								.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to providers of services and suppliers on and after
			 January 1, 2009.
					CValue-Based Purchasing
				421.Repeal of physician ownership referral
			 prohibitions based on compensation arrangements
					(a)In GeneralSection 1877(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395nn(a)(2)) is amended by striking is— and all that follows
			 through equity, and inserting the following: is (except
			 as provided in subsection (c)) an ownership or investment interest in the
			 entity through equity,.
					(b)Conforming AmendmentsSection 1877 of the
			 Social Security Act (42 U.S.C. 1395nn)
			 is amended as follows:
						(1)In subsection (b)—
							(A)in the heading, by striking
			 to both ownership and
			 compensation arrangement prohibitions and inserting
			 where financial
			 relationship exists; and
							(B)by redesignating paragraphs (4) and (5) as
			 paragraphs (7) and (8).
							(2)In subsection (c)—
							(A)by amending the heading to read as follows:
			 Exception for ownership
			 or investment interest in publicly traded securities and mutual
			 funds; and
							(B)in the matter preceding paragraph (1), by
			 striking subsection (a)(2)(A) and inserting subsection
			 (a)(2).
							(3)In subsection (d)—
							(A)by striking the heading and the matter
			 preceding paragraph (1);
							(B)in paragraph (3), by striking
			 paragraph (1) and inserting paragraph (4);
			 and
							(C)by redesignating paragraphs (1), (2), and
			 (3) as paragraphs (4), (5), and (6), and by transferring and inserting such
			 paragraphs after paragraph (3) of subsection (b).
							(4)By striking subsection (e).
						(5)In subsection (f)—
							(A)in the matter preceding paragraph (1), by
			 striking ownership, investment, and compensation and inserting
			 ownership and investment; and
							(B)in paragraph (2)—
								(i)by striking subsection
			 (a)(2)(A) and all that follows through subsection
			 (a)(2)(B)), and inserting subsection (a)(2)),;
			 and
								(ii)in paragraph (2), by striking or who
			 have such a compensation relationship with the entity.
								(6)In subsection (h)—
							(A)by striking paragraphs (1), (2), and
			 (3);
							(B)in paragraph (4)(A)—
								(i)by striking clauses (iv) and (vi);
								(ii)in clause (iii), by adding
			 and at the end;
								(iii)by redesignating clause (v) as clause (iv);
			 and
								(iv)in clause (iv), as redesignated by clause
			 (iii), by striking , and and inserting a period;
								(C)in paragraph (4)(B), by striking
			 rules.— and all that follows through
			 (ii) Faculty and inserting
			 rules for
			 faculty; and
							(D)by adding at the end of paragraph (4) the
			 following new subparagraph:
								
									(C)Member of a groupA physician is a member of a
				group if the physician is an owner or a bona fide employee, or both, of the
				group.
									.
							422.Revision of designated health services
			 subject to ownership referral prohibition
					(a)In GeneralSection 1877(h)(6) of the
			 Social Security Act (42 U.S.C.
			 1395nn(h)(6)) is amended by striking subparagraphs (B) through (K) and
			 inserting the following:
						
							(B)Parenteral and enteral nutrients,
				equipment, and supplies.
							(C)Radiology services, including magnetic
				resonance imaging, computerized tomography, and ultrasound services.
							(D)Outpatient physical or occupational therapy
				services.
							.
					(b)Conforming Amendments
						(1)Section 1877(b)(2) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)(2)), in the matter preceding subparagraph (A), is amended by striking
			 services and all that follows through supplies)—
			 and inserting services—.
						(2)Section 1877(h)(5)(C) of the
			 Social Security Act (42 U.S.C.
			 1395nn(h)(5)(C)) is amended—
							(A)by striking , a request by a
			 radiologist for diagnostic radiology services, and a request by a radiation
			 oncologist for radiation therapy, and inserting and a request by
			 a radiologist for magnetic resonance imaging or for computerized
			 tomography; and
							(B)by striking radiologist, or
			 radiation oncologist and inserting or
			 radiologist.
							423.Exceptions to ownership referral
			 prohibitions
					(a)Revisions to Exception for In-Office
			 Ancillary Services
						(1)Repeal of site-of-service
			 requirementSection 1877 of
			 the Social Security Act (42 U.S.C.
			 1395nn) is amended—
							(A)in subsection (b)(2), by striking
			 subparagraph (A) and inserting the following new subparagraph:
								
									(A)that are furnished personally by the
				referring physician, personally by a physician who is a member of the same
				group practice as the referring physician, or personally by individuals who are
				under the general supervision of the physician or of another physician in the
				group practice; and
									,
				and
							(B)in subsection (h), by adding at the end
			 following new paragraph:
								
									(8)General supervisionAn individual is considered to be under the
				general supervision of a physician if the physician (or group
				practice of which the physician is a member) is legally responsible for the
				services performed by the individual and for ensuring that the individual meets
				licensure and certification requirements, if any, applicable under other
				provisions of law, regardless of whether or not the physician is physically
				present when the individual furnishes an item or
				service.
									.
							(2)Clarification of treatment of physician
			 owners of group practiceSection 1877(b)(2)(B) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)(2)(B)) is amended by striking physician or such group
			 practice and inserting physician, such group practice, or the
			 physician owners of such group practice.
						(3)Conforming amendmentThe heading of section 1877(b)(2) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)(2)) is amended by striking In-office ancillary services and inserting
			 Ancillary services
			 furnished personally or through group practice.
						(b)Clarification of Exception for Services
			 Furnished in a Rural AreaParagraph (5)(A) of section 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as transferred by section 421(b)(3)(C), is amended by striking
			 substantially all and inserting not less than 75
			 percent.
					(c)Revision of Exception for Certain Managed
			 Care ArrangementsSection
			 1877(b)(3) of the Social Security Act
			 (42 U.S.C. 1395nn(b)(3)) is amended—
						(1)in the heading by inserting
			 ; managed care
			 arrangements after Prepaid plans;
						(2)in the matter preceding subparagraph (A),
			 by striking organization— and inserting organization,
			 directly or through contractual arrangements with other entities, to
			 individuals enrolled with the organization—;
						(3)in subparagraph (A), by inserting or
			 part C after section 1876;
						(4)in subparagraph (D), by striking
			 or at the end;
						(5)in subparagraph (E), by striking the period
			 at the end and inserting or which provides or arranges for the provision
			 of health care items or services pursuant to a written agreement between the
			 organization and an individual or entity if the written agreement places the
			 individual or entity at substantial financial risk for the cost or utilization
			 of the items or services which the individual or entity is obligated to
			 provide, whether through a withhold, capitation, incentive pool, per diem
			 payment, or any other similar risk arrangement which places the individual or
			 entity at substantial financial risk, or; and
						(6)by adding at the end the following new
			 subparagraph:
							
								(E)with a contract with a State to provide
				services under the State plan under title XIX (in accordance with section
				1903(m)).
								.
						(d)New Exception for Shared Facility
			 Services
						(1)In generalSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as amended by paragraphs (1)(B) and (3)(C) of section 421(b), is
			 amended—
							(A)by redesignating paragraphs (4) through (8)
			 as paragraphs (5) through (9); and
							(B)by inserting after paragraph (3) the
			 following new paragraph:
								
									(4)Shared facility servicesIn the case of a designated health service
				consisting of a shared facility service of a shared facility—
										(A)that is furnished—
											(i)personally by the referring physician who
				is a shared facility physician or personally by an individual directly employed
				by or under the general supervision of such a physician;
											(ii)by a shared facility in a building in which
				the referring physician furnishes substantially all of the services of the
				physician that are unrelated to the furnishing of shared facility services;
				and
											(iii)to a patient of a shared facility
				physician; and
											(B)that is billed by the referring physician
				or a group practice of which the physician is a
				member.
										.
							(2)DefinitionsSection 1877(h) of the
			 Social Security Act (42 U.S.C.
			 1395nn(h)), as amended by section 421(b)(6), is amended by inserting before
			 paragraph (4) the following new paragraph:
							
								(1)Shared facility related
				definitions
									(A)Shared facility serviceThe term shared facility
				service means, with respect to a shared facility, a designated health
				service furnished by the facility to patients of shared facility
				physicians.
									(B)Shared facilityThe term shared facility means
				an entity that furnishes shared facility services under a shared facility
				arrangement.
									(C)Shared facility physicianThe term shared facility
				physician means, with respect to a shared facility, a physician (or a
				group practice of which the physician is a member) who has a financial
				relationship under a shared facility arrangement with the facility.
									(D)Shared facility arrangementThe term shared facility
				arrangement means, with respect to the provision of shared facility
				services in a building, a financial arrangement—
										(i)which is only between physicians who are
				providing services (unrelated to shared facility services) in the same
				building;
										(ii)in which the overhead expenses of the
				facility are shared, in accordance with methods previously determined by the
				physicians in the arrangement, among the physicians in the arrangement;
				and
										(iii)which, in the case of a corporation, is
				wholly owned and controlled by shared facility
				physicians.
										.
						(e)New Exception for Services Furnished in
			 Communities With No Alternative ProvidersSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as amended by paragraphs (1)(B) and (3)(C) of section 421(b) and
			 subsection (d)(1), is amended—
						(1)by redesignating paragraphs (5) through (9)
			 as paragraphs (6) through (10); and
						(2)by inserting after paragraph (4) the
			 following new paragraph:
							
								(5)No alternative providers in
				areaIn the case of a
				designated health service furnished in any area with respect to which the
				Secretary determines that individuals residing in the area do not have
				reasonable access to such a designated health service for which subsection
				(a)(1) does not
				apply.
								.
						(f)New Exception for Services Furnished in
			 Ambulatory Surgical CentersSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as amended by paragraphs (1)(B) and (3)(C) of section 421(b),
			 subsection (d)(1), and subsection (e)(1), is amended—
						(1)by redesignating paragraphs (6) through
			 (10) as paragraphs (7) through (11); and
						(2)by inserting after paragraph (5) the
			 following new paragraph:
							
								(6)Services furnished in ambulatory surgical
				centersIn the case of a
				designated health service furnished in an ambulatory surgical center described
				in section
				1832(a)(2)(F)(i).
								.
						(g)New Exception for Services Furnished in
			 Renal Dialysis FacilitiesSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as amended by paragraphs (1)(B) and (3)(C) of section 421(b),
			 subsection (d)(1), subsection (e)(1), and subsection (f), is amended—
						(1)by redesignating paragraphs (7) through
			 (11) as paragraphs (8) through (12); and
						(2)by inserting after paragraph (6) the
			 following new paragraph:
							
								(7)Services furnished in renal dialysis
				facilitiesIn the case of a
				designated health service furnished in a renal dialysis facility under section
				1881.
								.
						(h)New Exception for Services Furnished in a
			 HospiceSection 1877(b) of
			 the Social Security Act (42 U.S.C.
			 1395nn(b)), as amended by paragraphs (1)(B) and (3)(C) of section 421(b),
			 subsection (d)(1), subsection (e)(1), subsection (f), and subsection (g), is
			 amended—
						(1)by redesignating paragraphs (8) through
			 (12) as paragraphs (9) through (13); and
						(2)by inserting after paragraph (7) the
			 following new paragraph:
							
								(8)Services furnished by a hospice
				programIn the case of a
				designated health service furnished by a hospice program (as defined in section
				1861(dd)(2)).
								.
						(i)New Exception for Services Furnished in a
			 Comprehensive Outpatient Rehabilitation FacilitySection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as amended by paragraphs (1)(B) and (3)(C) of section 421(b),
			 subsection (d)(1), subsection (e)(1), subsection (f), subsection (g), and
			 subsection (h), is amended—
						(1)by redesignating paragraphs (9) through
			 (13) as paragraphs (10) through (14); and
						(2)by inserting after paragraph (8) the
			 following new paragraph:
							
								(9)Services furnished in a comprehensive
				outpatient rehabilitation facilityIn the case of a designated health service
				furnished in a comprehensive outpatient rehabilitation facility (as defined in
				section
				1861(cc)(2)).
								.
						(j)Definition of ReferralSection 1877(h)(5)(A) of the
			 Social Security Act (42 U.S.C.
			 1395nn(h)(5)(A)) is amended—
						(1)by striking an item or
			 service and inserting a designated health service;
			 and
						(2)by striking the item or
			 service and inserting the designated health
			 service.
						(k)Conforming amendmentSection 1877(g)(6)(B) of the
			 Social Security Act (42 U.S.C.
			 1395nn(g)(6)(B)) is amended by striking subsection (b)(4) and
			 inserting subsection (b)(13).
					(l)TransparencyThe Secretary of Health and Human Services
			 shall establish procedures for requiring a physician making a referral to an
			 entity that would have been prohibited under section 1877 of the Social
			 Security Act (42 U.S.C. 1395nn) if the amendments made by this section had not
			 been made to disclose to the individual being referred the financial
			 relationship that the physician has with the entity.
					424.Effective
			 dateThe amendments made by
			 this subtitle shall apply to referrals made on or after the date of the
			 enactment of this Act, regardless of whether or not regulations are promulgated
			 to carry out such amendments.
				DSecuring Medicare's future for tomorrow's
			 seniors
				431.Medical Retirement Accounts
					(a)In generalTitle II of the
			 Social Security Act (42 U.S.C. 401 et
			 seq.) is amended—
						(1)by inserting before section 201 the
			 following:
							
								AInsurance
				benefits
								;
						and
						(2)by adding at the end the following:
							
								BMedical
				Retirement Accounts
									251.Medical Retirement Account Fund
										(a)Establishment
											(1)In generalThere shall be established and maintained
				in the Treasury of the United States a Medical Retirement Account Fund in the
				same manner as the Thrift Savings Fund under section 8437 of title 5, United
				States Code (excluding paragraphs (4) and (5) of subsection (c)
				thereof).
											(2)Contents of fundThere is hereby appropriated to the Medical
				Retirement Account Fund amounts equivalent to—
												(A)the contributions received in the Treasury
				under sections 3101(b), 3111(b), and 1401(b) of the Internal Revenue Code of
				1986 with respect to each eligible individual on and after the date of an
				election under section 252(a)(2), and
												(B)the aggregate of the contributions
				described in subparagraphs (B)(, (C), and (D) of section 252(c)(1) with respect
				to such eligible individuals.
												(b)Investment of Medical Retirement Account
				FundAmounts in the Medical
				Retirement Account Fund shall be invested in the same manner as amounts in the
				Thrift Savings Fund are invested under section 8438 of title 5, United States
				Code.
										(c)Accounting and informationThe Executive Director of the Medical
				Retirement Account Board shall maintain accounts and provide information in the
				same manner as the Executive Director of the Thrift Savings Fund is required to
				maintain accounts and provide information with respect to the Thrift Savings
				Fund under section 8439 of title 5, United States Code.
										252.Medical Retirement Accounts
										(a)Establishment
											(1)In generalWithin 30 days after receiving the first
				contribution under subsection (c) with respect to an eligible individual, the
				Medical Retirement Account Board shall establish a Medical Retirement Account
				for such individual in the Medical Retirement Account Fund. Each account shall
				be identified to the account holder by means of the account holder’s social
				security account number.
											(2)Eligible individualFor purposes of this part, the term
				eligible individual means any individual who, under regulations
				prescribed by the Secretary of Health and Human Services, makes an irrevocable
				election on or after the effective date of this part to renounce eligibility
				under the Medicare Program under title XVIII and establish a Medical Retirement
				Account.
											(b)Treatment of accountExcept as provided in this section, a
				Medical Retirement Account shall be treated for purposes of the Internal
				Revenue Code of 1986 in the same manner as a health savings account under
				section 223 of such Code (determined without regard to subsections
				(d)(1)(A)((ii) and (d)(2)(B) thereof).
										(c)Contributions
											(1)In generalThe Medical Retirement Account Board shall
				credit to the Medical Retirement Account of an eligible individual—
												(A)except as provided in paragraph (2), an
				amount equal to the sum of any amounts transferred to the Medical Retirement
				Account Fund under section 251(a)(2)(A) which are attributable to the
				contributions paid by or on behalf of such individual under sections 3101(b),
				3111(b), and 1401(b) of the Internal Revenue Code of 1986, plus
												(B)at the time of such individual's retirement
				date determined under subsection (d)(1), an amount equal to the sum of any
				amounts transferred to the Federal Hospital Insurance Trust Fund under section
				1817 which is attributable to such contributions paid on average by or on
				behalf of individuals in the same age cohort as such eligible individual under
				sections 3101(b), 3111(b), and 1401(b) of the Internal Revenue Code of 1986
				(including any Trust Fund earnings on such amount), plus
												(C)any amount contributed to such Medical
				Retirement Account by the eligible individual or the eligible individual's
				employer, including, in the case of an eligible individual who is a State
				government employee, any contribution under an applicable State law, to the
				extent the aggregate amount of contributions under this subparagraph for any
				calendar year does not exceed $10,000, adjusted for inflation in the same
				manner as the applicable dollar amount under section 402(g)(1)(B) of the
				Internal Revenue Code of 1986, and reduced in the same manner as under section
				408A(c)(3) of such Code, plus
												(D)an amount equal to any one-time qualified
				rollover at the time of such individual's retirement from any of the eligible
				individual's health savings accounts, health reimbursement accounts, flexible
				spending accounts, and medical savings accounts.
												(2)RedistributionNot later than 90 days after the end of
				each taxable year, the Secretary shall transfer such portion of the
				contributions paid under section 3111(b) or 1401(b) of the Internal Revenue
				Code of 1986 by or on behalf of eligible individuals whose wages or net
				earnings from self-employment exceed the contribution and benefit base under
				section 230 for such taxable year to Medical Retirement Accounts of eligible
				individuals whose wages and net earnings from self-employment do not exceed
				such base for such taxable year in an amount per each Medical Retirement
				Account so as not to exceed 2.9 percent of the national average salary for each
				such Account.
											(d)Distributions
											(1)In generalExcept as provided in paragraph (2),
				distributions may only be made from a Medical Retirement Account of an eligible
				individual on and after the date the eligible individual attains—
												(A)retirement age (as determined under section
				216), or
												(B)if elected by such individual, early
				retirement age, but only if such individual presents proof of the purchase of a
				lifetime catastrophic health insurance policy upon such election.
												(2)Distribution in the event of death before
				the date of initial distributionIf the eligible individual dies before the
				date determined under paragraph (1), the balance in such individual’s Medical
				Retirement Account shall be distributed in a lump sum, under rules established
				by the Medical Retirement Account Board—
												(A)to the Medical Retirement Account of a
				surviving spouse of such individual, and
												(B)in the case there is no surviving spouse or
				such spouse waives the right to such funds, to the Medical Retirement Accounts
				of the eligible individual’s heirs.
												(3)DivorceThe Medical Retirement Account Board shall
				issue regulations which provide that, in the case of an eligible individual
				with a Medical Retirement Account who becomes divorced after at least 10 years
				of marriage to the same spouse, contributions to the Account during the
				marriage and earnings on the Account during the marriage shall be divided
				evenly between the Account of such individual and a Medical Retirement Account
				of such individual’s former spouse.
											253.Medical Retirement Account Board
										(a)In generalThere shall be established and maintained
				in the Social Security Administration a Medical Retirement Account Board in the
				same manner as the Federal Retirement Thrift Investment Board under subchapter
				VII of chapter 84 of title 5, United States Code.
										(b)Executive directorThe Medical Retirement Account Board shall
				appoint an Executive Director in the same manner and with the same functions as
				the Executive Director of the Thrift Savings Board under section 8474 of title
				5, United States
				Code.
										.
						(b)Tax treatment of certain contributions to
			 Medical Retirement Accounts
						(1)In generalPart III of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 inserting after section 139B the following new section:
							
								139C.Medical Retirement Account
				contributionsGross income
				shall not include any contribution to a Medical Retirement Account specified
				under section 252(c) of the Social Security Act or any earnings on such
				contributions.
								.
						(2)Clerical amendmentThe table of section for part III of
			 subchapter B of chapter 1 of such Code, as amended by this Act, is amended by
			 inserting after the item relating to section 139B the following new
			 item:
							
								
									Sec. 139C. Medical Retirement Account
				contributions.
								
								.
						(c)Conforming amendments to the Medicare
			 program
						(1)Part A entitlementSection 1811 of the Social Security Act (42
			 U.S.C. 1395d) is amended by adding at the end the following new sentence:
			 On and after the effective date of part B of title II, the entitlement
			 under the preceding sentence shall only apply to an individual who is not an
			 eligible individual (as defined in section 252(a)(2))..
						(2)Part A trust fundThe third sentence of section 1817 of the
			 Social Security Act (42 U.S.C. 1395i) is amended in each of paragraphs (1) and
			 (2) by inserting subject to section 251(a)(2)(A), before
			 the taxes imposed.
						(3)Part B eligibilitySection 1836 of the Social Security Act (42
			 U.S.C. 1395o) is amended by adding at the end the following new sentence:
			 On and after the effective date of part B of title II, the eligibility
			 under the preceding sentence shall only apply to an individual who is not an
			 eligible individual (as defined in section 252(a)(2))..
						(d)Effective dates
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall take effect on January 1, 2009.
						(2)Internal revenue codeThe amendments made by subsection (b) shall
			 apply to taxable years beginning after December 31, 2008.
						VKeeping Medicaid on Mission
			501.Restructuring of Medicaid
			 fundingTitle XIX of the
			 Social Security Act (42 U.S.C. 1396 et seq.) is amended—
				(1)by redesignating section 1939 as section
			 1940; and
				(2)by inserting after section 1938, the
			 following:
					
						1939.Medicaid Modernized and On Mission (a)State Medicaid assistance
				allotmentsNotwithstanding
				any other provision of this title, beginning with fiscal year 2010, and for
				each fiscal year thereafter—
								(1)no State shall receive a payment under
				section 1903(a); and
								(2)only in the case of a State with a State
				plan under this title that satisfies the conditions described in subsection
				(c), the Secretary shall pay such State the State Medicaid assistance allotment
				for the State determined under subsection (b).
								(b)Determination of amount of
				allotments
								(1)In generalSubject to paragraphs (4) and (5), the
				State Medicaid assistance allotment payable to a State (other than a State
				referred to in subparagraph (B)(ii)) for a fiscal year shall be the amount that
				bears the same ratio to the amount appropriated under subsection (f) for the
				fiscal year (reduced by the amount of the allotments made under paragraph (2)),
				as the ratio of—
									(A)the sum of—
										(i)the population of the State;
										(ii)the number of individuals residing in the
				State whose family income does not exceed the poverty line (as defined in
				section 2110(c)(5) applicable to a family of the size involved);
										(iii)the number of individuals residing in the
				State who are full-benefit dual eligible individuals (as defined in section
				1935(c)(6)); and
										(iv)the number of disabled individuals residing
				in the State; to
										(B)the sum of the amounts determined under
				subparagraph (A).
									(2)Allotments to territories
									(A)In generalSubject to paragraphs (4) and (5), the
				State Medicaid assistance allotment payable to a commonwealth or territory
				referred to in subparagraph (B) for a fiscal year shall be the amount that
				bears the same ratio to 0.25 percent of the amount appropriated under
				subsection (f) for the fiscal year, as the percentage specified in subparagraph
				(B)) for the commonwealth or territory bears to the sum of such percentages for
				all such commonwealths and territories so described.
									(B)PercentageThe percentage specified in this
				subparagraph for—
										(i)Puerto Rico is 91.6 percent,
										(ii)Guam is 3.5 percent,
										(iii)the Virgin Islands is 2.6 percent,
										(iv)American Samoa is 1.2 percent, and
										(v)the Northern Mariana Islands is 1.1
				percent.
										(3)Determination of population and number of
				individualsThe Secretary
				shall determine the State populations and numbers of individuals described in
				paragraph (1) on the basis of the most recent American Community Survey of the
				Bureau of the Census (or, until such data is available, on the basis of the 3
				most recent Annual Social and Economic Supplements of the Current Population
				Survey of the Bureau of the Census) and such other data as the Secretary
				determines is necessary.
								(4)Phase-in; transition assistance
									(A)Phased-in change in funding
				amountsNotwithstanding
				paragraph (1) and (2), subject to subparagraph (B), the State Medicaid
				assistance allotment determined for a State for each of fiscal years 2010
				through 2013 shall be the amount equal to the following:
										(i)Fiscal year 2010In the case of fiscal year 2010, the amount
				equal to the sum of—
											(I)80 percent of the amount paid to the State
				under section 1903(a) for fiscal year 2006; and
											(II)20 percent of the amount of the State
				Medicaid assistance allotment that would be paid to the State under paragraph
				(1) or (2) (as applicable) without regard to this paragraph.
											(ii)Fiscal year 2011In the case of fiscal year 2011, the amount
				equal to the sum of—
											(I)60 percent of the amount paid to the State
				under section 1903(a) for fiscal year 2006; and
											(II)40 percent of the amount of the State
				Medicaid assistance allotment that would be paid to the State under paragraph
				(1) or (2) (as applicable) without regard to this paragraph.
											(iii)Fiscal year 2012In the case of fiscal year 2012, the amount
				equal to the sum of—
											(I)40 percent of the amount paid to the State
				under section 1903(a) for fiscal year 2006; and
											(II)60 percent of the amount of the State
				Medicaid assistance allotment that would be paid to the State under paragraph
				(1) or (2) (as applicable) without regard to this paragraph.
											(iv)Fiscal year 2013In the case of fiscal year 2013, the amount
				equal to the sum of—
											(I)20 percent of the amount paid to the State
				under section 1903(a) for fiscal year 2006; and
											(II)80 percent of the amount of the State
				Medicaid assistance allotment that would be paid to the State under paragraph
				(1) or (2) (as applicable) without regard to this paragraph.
											(B)Transition assistanceThe State Medicaid assistance allotment
				paid to a State for any of fiscal years 2010 through 2014 shall not be less
				than the approximate total amount paid to the State under section 1903(a) for
				fiscal year 2006.
									(c)Conditions describedFor purposes of subsection (a), the
				conditions described in this subsection are the following:
								(1)Populations covered
									(A)In generalSubject to subparagraph (B), the State uses
				its State Medicaid assistance allotment to provide medical assistance (subject,
				notwithstanding section 1916 or 1916A, to payment of premiums or other
				cost-sharing charges (set on a sliding scale based on income) that the State
				may determine) only for populations of individuals—
										(i)who are eligible for medical assistance
				under the State plan on January 1, 2008; or
										(ii)whose family income does not exceed 133
				percent of the poverty line (as defined in section 2110(c)(5)).
										(B)Priority for mandatory
				populationsIn determining
				the populations eligible for medical assistance under the State plan in
				accordance with subparagraph (A), the State shall give priority to making
				populations described in section 1902(a)(10)(A)(i) eligible for such
				assistance.
									(C)Option to risk-adjust
				premiumsWith respect to
				populations covered in accordance with this paragraph, a State may impose
				risk-adjusted premiums based on chronic disease conditions.
									(2)Benefits
									(A)In generalThe State does not provide medical
				assistance for purposes of any item or service that is not described in section
				1905(a) as in effect on January 1, 2008 or authorized to be provided by any
				State under a waiver approved under section 1115, 1915, or otherwise, as in
				effect on January 1, 2008.
									(B)Health promotion and disease
				preventionAt State option,
				the State implements initiatives designed to educate the population of the
				State with respect to health promotion and disease prevention of the top 3
				lethal diseases for the State.
									(3)Matching requirementThe State provides non-Federal matching
				funds of not less than $1 for every $3 of Federal funds received under this
				section.
								(4)Limitation on administrative
				expendituresThe total amount
				of reasonable costs incurred by the State to administer the State plan for a
				fiscal year shall not exceed the amount equal to 3 percent of the State
				Medicaid assistance allotment paid to the State under this section for such
				fiscal year.
								(5)Application of restrictions on use of
				fundsThe restrictions on the
				use of Federal funds appropriated to carry out this title contained in title V
				of division F of the Consolidated Appropriations Act, 2005, shall apply to the
				State Medicaid assistance allotments paid to States under this section for
				fiscal year 2010 and each fiscal year thereafter in the same manner as such
				restrictions apply to amounts appropriated under division F of such Act.
								(6)Promotion of price and quality transparency
				in the private marketThe
				State provides an assurance that the State has implemented initiatives—
									(A)to promote price and quality transparency
				with respect to each type of health insurance offered by health insurance
				issuers in the State; and
									(B)to ensure that any provider of a health
				care item or service that is paid for (in whole or in part) with Federal or
				State funds publishes price information with respect to such item or service
				and makes the information readily available to consumers.
									(7)Annual report on health
				coverageThe State submits
				annual reports to the Secretary that—
									(A)describe the State's expenditure of the
				State Medicaid assistance allotment;
									(B)include—
										(i)the number of individuals provided medical
				assistance through such allotment;
										(ii)the average per beneficiary spending of the
				allotment with respect to—
											(I)acute care; and
											(II)long-term care; and
											(C)the number of individuals in the State who
				are enrolled in private health coverage.
									(d)Option To subsidize purchase of private
				market coverage
								(1)In generalSubject to paragraph (4), a State may elect
				to permit individuals eligible for medical assistance in accordance with
				subsection (c)(1) to opt-out of enrollment under the State plan (on a
				risk-adjusted basis) in return for payment on the individual's behalf of the
				individual health insurance purchase subsidy amount determined under paragraph
				(2) to an issuer of health insurance coverage within the private market.
								(2)Individual health insurance purchase
				subsidyFor purposes of
				paragraph (1), the individual health insurance purchase subsidy amount
				determined under this paragraph is equal to the actuarial average cost of
				providing coverage under the State plan under this title to all enrollees in
				such plan.
								(3)Authority to combine subsidy with
				refundable credit for health insurance coveragePayment of an individual health insurance
				purchase subsidy on behalf of an individual under this subsection shall not be
				taken into account for purposes of determining the amount the individual is
				allowed as a credit under section 36 of the Internal Revenue Code of 1986 for
				qualified health insurance.
								(4)Enrollment information and
				assistanceA State may only
				make the election described in paragraph (1) if the State—
									(A)makes available to the individuals
				described in paragraph (1) benefit enrollment counselors to assist the
				individuals with selecting coverage within the individual market; and
									(B)has implemented procedures to ensure that
				accurate and complete plan information is provided to such individuals prior to
				their enrollment in a plan within such market.
									(5)Facilitation of use of federal tax credit
				to elect catastrophic or other private market coverageA State may establish mechanisms to
				facilitate the enrollment of individuals who elect to opt-out of the State plan
				in private health insurance or in qualified health insurance for purposes of
				such individuals being allowed a credit under section 36 of the Internal
				Revenue Code of 1986.
								(e)AvailabilityAmounts paid to a State under this section
				shall remain available for expenditure without fiscal year limitation.
							(f)Appropriations
								(1)In generalOut of any money in the Treasury of the
				United States not otherwise appropriated, there are appropriated for making
				State Medicaid assistance allotments to States under this section—
									(A)for fiscal year 2010, $212,000,000,000;
				and
									(B)for each of fiscal years 2011 through 2017,
				the amount appropriated under this subsection for the preceding fiscal year,
				increased by the percentage increase (if any) in the chain-weighted consumer
				price index for all urban consumers (all items; United States city average) for
				the previous fiscal year.
									(2)Additional appropriation for transition
				years; hold harmlessOut of
				any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated for the period of fiscal years 2010 through 2014,
				$20,000,000,000, for purposes of carrying out subsection
				(b)(4)(B).
								.
				502.Medicaid Advantage programTitle XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.), as amended by section 501, is amended by—
				(1)redesignating section 1940 as section 1941;
			 and
				(2)inserting after section 1939 the following
			 new section:
					
						1940.Medicaid advantage program(a)DefinitionsIn this section:
								(1)Medicaid advantage eligible
				individualThe term
				Medicaid Advantage eligible individual means an individual
				who—
									(A)is a full-benefit dual eligible individual
				(as defined in section 1935(c)(6)); and
									(B)resides in a participating State.
									(2)Participating stateThe term participating State
				means a State that elects to offer a State Medicaid Advantage program under
				this section.
								(3)ProgramThe term program means a
				State Medicaid Advantage program.
								(4)State medicaid advantage
				programThe term State
				Medicaid Advantage program means a program offered by a State that
				provides individuals enrolled in the program a medical home where they receive
				a seamless continuum of medical care and care management that meets the
				following requirements:
									(A)OperationThe primary manager of the program is the
				State.
									(B)Integrated coverageThe program provides integrated health care
				benefits to Medicaid Advantage eligible individuals.
									(b)Establishment
								(1)In generalBeginning with fiscal year 2010, a State
				may elect to provide benefits to Medicaid Advantage eligible individuals who
				elect to enroll in a program established under this section. Such benefits
				shall be provided instead of benefits under title XVIII or under a State plan
				under this title.
								(2)Enrollment
									(A)In generalA participating State shall establish
				procedures to enroll Medicaid Advantage eligible individuals in the program.
				Such procedures shall ensure that a Medicaid Advantage eligible individual may
				elect to not enroll and to disenroll upon request from the program.
									(B)Preservation of original medicare and
				medicaid benefitsNothing in
				this section shall be construed to limit the right of a Medicaid Advantage
				eligible individual who is entitled to benefits under title XVIII or under a
				State plan under this title to receive such benefits if the individual elects
				to not enroll or to disenroll from the program.
									(3)Payments
									(A)In generalThe Secretary shall develop a system for
				making risk-adjusted payments on a capitated basis to participating States for
				the cost of providing items and services to each individual enrolled in the
				program that would, but for the application of this section, be covered
				under—
										(i)title XVIII, including the cost of
				providing qualified prescription drug coverage under part D of such title;
				or
										(ii)a State plan under this title.
										(B)Determination of payment
				amountThe Secretary shall
				use actuarial data and payment history in determining the payment amount under
				such system with respect to each individual enrolled in the program, and shall
				adjust the payment amount to take into account the comparative frailty of such
				individuals and such other factors as the Secretary determines to be
				appropriate.
									(C)Update of payment systemThe Secretary shall update the payment
				system developed under this paragraph as appropriate.
									(D)State proceduresA participating State shall establish such
				procedures for the submission of claims and the transmission of data as the
				Secretary determines appropriate in order to carry out the payment system
				developed under this paragraph.
									(4)Scope of benefitsA participating State shall provide
				individuals enrolled in the program, regardless of the source of payment and
				directly or under contracts with other entities, at a minimum—
									(A)all items and services covered under title
				XVIII and all items and services covered under this title, except that States
				shall have authority and flexibility to design benefit packages that meet the
				specific needs of Medicaid Advantage eligible individuals, including the needs
				of such individuals with mental illness;
									(B)qualified prescription drug coverage (as
				defined in section 1860D–2(a)(1)); and
									(C)such other items and services as the State
				determines appropriate.
									(c)Responsibilities of participating
				states
								(1)Bidding process for health plans
									(A)In generalA participating State shall establish
				procedures for health plans to participate in a bidding process to enter into a
				contract under paragraph (2) to provide services to Medicaid Advantage eligible
				individuals under the program.
									(B)Bid
				submissionEach health plan
				participating in the bidding process established under paragraph (1) shall
				submit a bid representing the estimated cost to such plans of providing
				Medicaid Advantage eligible individuals the benefits described in subsection
				(b)(4).
									(2)Contracts with health plans
									(A)In generalA participating State shall enter into
				contracts with health plans, including managed care health plans, in order to
				provide integrated health care benefits to Medicaid Advantage eligible
				individuals enrolled in the program.
									(B)Responsibility for providing
				careEach contract entered
				into under this paragraph shall provide that the health plan is responsible
				for—
										(i)providing the benefits described in
				subsection (b)(4) to individuals enrolled in the program;
										(ii)collecting performance data on treatments
				and outcomes for each such individual; and
										(iii)providing such data to the State for use in
				monitoring the program under this section.
										(C)Ensuring quality and value
										(i)Promoting competitionA participating State shall provide
				incentives for health plans to compete with respect to the quality and value of
				the services provided to Medicaid Advantage eligible individuals who are
				enrolled in the program.
										(ii)Rewarding efficiencyA participating State may reward health
				plans that provide higher quality care at a reduced price under the
				program.
										(3)Choice of plansA participating State shall establish
				procedures to allow Medicaid Advantage eligible individuals to choose from
				among the competing plans that the State enters into a contract with under
				paragraph (2).
								(4)Payment proceduresA participating State shall establish
				procedures with respect to payments in accordance with subsection
				(b)(3)(D).
								(5)Monitoring and enforcementA participating State shall share
				responsibility with the Secretary for—
									(A)carefully monitoring health plans that the
				State enters into a contract with under paragraph (2); and
									(B)bringing action against those health plans
				that do not meet their obligations under such contracts.
									(d)Federal responsibilities
								(1)Payments to participating
				StatesThe Secretary shall
				provide for payments to participating States in accordance with subsection
				(b)(3).
								(2)Monitoring and enforcement
									(A)GoalsThe Secretary shall set and monitor goals
				for programs.
									(B)Monitoring and enforcementThe Secretary shall share responsibility
				with a participating State for—
										(i)carefully monitoring health plans that the
				State enters into a contract with under subsection (c)(2); and
										(ii)bringing appropriate action against those
				health plans that do not meet their obligations under such contracts.
										(3)Access to prescription drug data
									(A)In generalNotwithstanding any provision of law, the
				Secretary shall ensure that States have access to prescription drug data
				submitted by prescription drug plans and MA–PD plans under part D of title
				XVIII for the purpose of carrying out the program under this section.
									(B)SafeguardsThe Secretary shall ensure that States have
				in place appropriate safeguards to protect against the unauthorized disclosure
				of data provided under subparagraph (A).
									(e)Waivers of requirements With respect to carrying out a State
				Medicaid Advantage program under this section, the following requirements of
				this title (and regulations relating to such requirements) shall not
				apply:
								(1)Section 1902(a)(1), relating to any
				requirement that a program or benefits under such a program be provided in all
				areas of a State.
								(2)Section 1902(a)(10), insofar as such
				section relates to comparability of services among different population
				groups.
								(3)Sections 1902(a)(23) and 1915(b)(4),
				relating to freedom of choice of providers under a program.
								(4)Section 1903(m)(2)(A), insofar as it
				restricts a program from receiving prepaid capitation payments.
								(5)Such other provisions of this title that
				the Secretary determines are inapplicable to carrying out a program under this
				section.
								.
				503.High performance bonusesSection 1939 of the Social Security Act, as
			 added by section 501, is amended by adding at the end the following:
				
					(g)Bonus To reward high performance
				states
						(1)In generalIn addition to the State Medicaid
				assistance allotments paid to States in accordance with the preceding
				provisions of this section, the Secretary shall make a payment pursuant to this
				subsection to each State for each bonus year for which the State is a high
				performing State.
						(2)Amount of payment
							(A)In generalSubject to subparagraph (B), the Secretary
				shall determine the amount of the payment under this subsection to a high
				performing State for a bonus year.
							(B)LimitationThe amount payable to a State under this
				subsection for a bonus year shall not exceed 5 percent of the State Medicaid
				assistance allotment paid to the State under subsection (a).
							(3)Use of fundsAmounts paid to a State under this
				subsection shall be used to facilitate the enrollment of uninsured individuals
				who reside in the State in private health insurance or to maintain the
				enrollment of individuals in such health insurance.
						(4)DefinitionsAs used in this paragraph:
							(A)Bonus yearThe term bonus year means each
				of fiscal years 2010 through 2017.
							(B)High performing stateThe term high performing State
				means, with respect to a bonus year, a State that—
								(i)with respect to, each of bonus years 2010
				and 2011, the Secretary determines that at least 90 percent of the total
				population of the State is enrolled in private health insurance coverage;
				and
								(ii)with respect to each of bonus years 2012
				through 2017, the Secretary determines that—
									(I)at least 95 percent of the total population
				of the State is enrolled in private health insurance coverage; and
									(II)the State has satisfies the conditions in
				subsection (c).
									(5)AppropriationOut of any money in the Treasury of the
				United States not otherwise appropriated, there are appropriated for the period
				of fiscal years 2010 through 2017, $5,000,000,000 for making payments under
				this
				subsection.
						.
			VIAdministrative health care
			 tribunals
			601.State grants to create administrative
			 health care tribunalsPart P
			 of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is
			 amended by adding at the end the following:
				
					399R.State grants to create administrative
				health care tribunals
						(a)In generalThe Secretary may award grants to States
				for the development, implementation, and evaluation of administrative health
				care tribunals that comply with this section, for the resolution of disputes
				concerning injuries allegedly caused by health care providers.
						(b)Conditions for demonstration
				grantsTo be eligible to
				receive a grant under this section, a State shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				may be required by the Secretary. A grant shall be awarded under this section
				on such terms and conditions as the Secretary determines appropriate.
						(c)Representation by counselA State that receives a grant under this
				section may not preclude any party to a dispute before an administrative health
				care tribunal operated under such grant from obtaining legal representation
				during any review by the expert panel under subsection (d), the administrative
				health care tribunal under subsection (e), or a State court under subsection
				(f).
						(d)Expert panel review and early offer
				guidelines
							(1)In generalPrior to the submission of any dispute
				concerning injuries allegedly caused by health care providers to an
				administrative health care tribunal under this section, such allegations shall
				first be reviewed by an expert panel.
							(2)Composition
								(A)In generalAn expert panel under this subsection shall
				be composed of 3 medical experts (either physicians or health care
				professionals) and 3 attorneys to be appointed by the head of the State agency
				responsible for health.
								(B)Licensure and expertiseEach physician or health care professional
				appointed to an expert panel under subparagraph (A) shall—
									(i)be appropriately credentialed or licensed
				in 1 or more States to deliver health care services; and
									(ii)typically treat the condition, make the
				diagnosis, or provide the type of treatment that is under review.
									(C)Independence
									(i)In generalSubject to clause (ii), each individual
				appointed to an expert panel under this paragraph shall—
										(I)not have a material familial, financial, or
				professional relationship with a party involved in the dispute reviewed by the
				panel; and
										(II)not otherwise have a conflict of interest
				with such a party.
										(ii)ExceptionNothing in clause (i) shall be construed to
				prohibit an individual who has staff privileges at an institution where the
				treatment involved in the dispute was provided from serving as a member of an
				expert panel merely on the basis of such affiliation, if the affiliation is
				disclosed to the parties and neither party objects.
									(D)Practicing health care professional in same
				field
									(i)In generalIn a dispute before an expert panel that
				involves treatment, or the provision of items or services—
										(I)by a physician, the medical experts on the
				expert panel shall be practicing physicians (allopathic or osteopathic) of the
				same or similar specialty as a physician who typically treats the condition,
				makes the diagnosis, or provides the type of treatment under review; or
										(II)by a health care professional other than a
				physician, at least two medical experts on the expert panel shall be practicing
				physicians (allopathic or osteopathic) of the same or similar specialty as the
				health care professional who typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review, and, if determined
				appropriate by the State agency, the third medical expert shall be a practicing
				health care professional (other than such a physician) of such a same or
				similar specialty.
										(ii)Practicing definedIn this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days a week.
									(E)Pediatric expertiseIn the case of dispute relating to a child,
				at least 1 medical expert on the expert panel shall have expertise described in
				subparagraph (D)(i) in pediatrics.
								(3)DeterminationAfter a review under paragraph (1), an
				expert panel shall make a determination as to the liability of the parties
				involved and compensation.
							(4)AcceptanceIf the parties to a dispute before an
				expert panel under this subsection accept the determination of the expert panel
				concerning liability and compensation, such compensation shall be paid to the
				claimant and the claimant shall agree to forgo any further action against the
				health care providers involved.
							(5)Failure to acceptIf any party decides not to accept the
				expert panel’s determination, the matter shall be referred to an administrative
				health care tribunal created pursuant to this section.
							(e)Administrative health care
				tribunals
							(1)In generalUpon the failure of any party to accept the
				determination of an expert panel under subsection (d), the parties shall have
				the right to request a hearing concerning the liability or compensation
				involved by an administrative health care tribunal established by the State
				involved.
							(2)RequirementsIn establishing an administrative health
				care tribunal under this section, a State shall—
								(A)ensure that such tribunals are presided
				over by special judges with health care expertise;
								(B)provide authority to such judges to make
				binding rulings, rendered in written decisions, on standards of care,
				causation, compensation, and related issues with reliance on independent expert
				witnesses commissioned by the tribunal;
								(C)establish negligence as the legal standard
				for the tribunal;
								(D)allow the admission into evidence of the
				recommendation made by the expert panel under subsection (d); and
								(E)provide for an appeals process to allow for
				review of decisions by State courts.
								(f)Review by State court after exhaustion of
				administrative remedies
							(1)Right to fileIf any party to a dispute before a health
				care tribunal under subsection (e) is not satisfied with the determinations of
				the tribunal, the party shall have the right to file their claim in a State
				court of competent jurisdiction.
							(2)Forfeit of awardsAny party filing an action in a State court
				in accordance with paragraph (1) shall forfeit any compensation award made
				under subsection (e).
							(3)AdmissibilityThe determinations of the expert panel and
				the administrative health care tribunal pursuant to subsections (d) and (e)
				with respect to a State court proceeding under paragraph (1) shall be
				admissible into evidence in any such State court proceeding.
							(g)DefinitionIn this section, the term health care
				provider has the meaning given such term for purposes of part A of title
				VII.
						(h)Funding
							(1)One-time increase in Medicaid
				paymentIn the case of a
				State awarded a grant to carry out this section, the total amount of Federal
				payments made to the State under section 1903(a) of the Social Security Act or
				section 1939(b)of such Act (in the case of fiscal year 2010 or any fiscal year
				thereafter) for the first fiscal year for which such grant is awarded shall be
				increased by an amount equal to 1 percent of of the total amount of such
				payments made to the State for the preceding fiscal year under such 1903(a) or
				1939(b) (as applicable) for purposes of carrying out this section. Amounts paid
				to a State pursuant to this subsection shall remain available until
				expended.
							(2)Authorization of
				appropriationsThere are
				authorized to be appropriated for any fiscal year such sums as may be necessary
				for purposes of making payments to States pursuant to paragraph
				(1).
							.
			VIIHealth information technology
			AAssisting the development of health
			 information technology
				701.PurposeIt is the purpose of this subtitle to
			 promote the utilization of health record banking by improving the coordination
			 of health information through an infrastructure for the secure and authorized
			 exchange and use of healthcare information.
				702.Health record banking
					(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 promulgate regulations to provide for the certification and auditing of the
			 banking of electronic medical records.
					(b)General
			 rightsAn individual who has
			 a health record contained in a health record bank shall maintain ownership over
			 the health record and shall have the right to review the contents of the
			 record.
					703.Application of Federal and State security
			 and confidentiality standards
					(a)In generalCurrent Federal security and
			 confidentiality standards and State security and confidentiality laws shall
			 apply to this subtitle until such time as Congress acts to amend such
			 standards.
					(b)DefinitionsIn this section:
						(1)Current Federal security and
			 confidentiality standardsThe
			 term current Federal security and confidentiality standards means
			 the Federal privacy standards established pursuant to section 264(c) of the
			 Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
			 note) and security standards established under section 1173(d) of the Social
			 Security Act (42 U.S.C. 1320d–2(d)).
						(2)State security and confidentiality
			 lawsThe term State
			 security and confidentiality laws means State laws and regulations
			 relating to the privacy and confidentiality of individually identifiable health
			 information or to the security of such information.
						(3)StateThe term State has the meaning
			 given such term for purposes of title XI of the Social Security Act, as
			 provided under section 1101(a) of such Act (42 U.S.C. 1301(a)).
						BPromoting the use of health information
			 technology to better coordinate health care 
				711.Safe harbors to antikickback civil
			 penalties and criminal penalties for provision of health information technology
			 and training services
					(a)For Civil PenaltiesSection 1128A of the
			 Social Security Act (42 U.S.C.
			 1320a–7a) is amended—
						(1)in subsection (b), by adding at the end the
			 following new paragraph:
							
								(4)For purposes of this subsection,
				inducements to reduce or limit services described in paragraph (1) shall not
				include the practical or other advantages resulting from health information
				technology or related installation, maintenance, support, or training
				services.
								;
				and
						(2)in subsection (i), by adding at the end the
			 following new paragraph:
							
								(8)The term health information
				technology means hardware, software, license, right, intellectual
				property, equipment, or other information technology (including new versions,
				upgrades, and connectivity) designed or provided primarily for the electronic
				creation, maintenance, or exchange of health information to better coordinate
				care or improve health care quality, efficiency, or
				research.
								.
						(b)For Criminal PenaltiesSection 1128B of such Act (42 U.S.C.
			 1320a–7b) is amended—
						(1)in subsection (b)(3)—
							(A)in subparagraph (G), by striking
			 and at the end;
							(B)in the subparagraph (H) added by section
			 237(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2213)—
								(i)by moving such subparagraph 2 ems to the
			 left; and
								(ii)by striking the period at the end and
			 inserting a semicolon;
								(C)in the subparagraph (H) added by section
			 431(a) of such Act (117 Stat. 2287)—
								(i)by redesignating such subparagraph as
			 subparagraph (I);
								(ii)by moving such subparagraph 2 ems to the
			 left; and
								(iii)by striking the period at the end and
			 inserting ; and; and
								(D)by adding at the end the following new
			 subparagraph:
								
									(J)any nonmonetary remuneration (in the form
				of health information technology, as defined in section 1128A(i)(8), or related
				installation, maintenance, support or training services) made to a person by a
				specified entity (as defined in subsection (g)) if—
										(i)the provision of such remuneration is
				without an agreement between the parties or legal condition that—
											(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
											(II)limits or restricts the use of the health
				information technology in conjunction with other health information technology;
				or
											(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
											(ii)such remuneration is arranged for in a
				written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration solicited or received (or
				offered or paid) and states that the provision of such remuneration is made for
				the primary purpose of better coordination of care or improvement of health
				quality, efficiency, or research; and
										(iii)the specified entity providing the
				remuneration (or a representative of such entity) has not taken any action to
				disable any basic feature of any hardware or software component of such
				remuneration that would permit
				interoperability.
										;
				and
							(2)by adding at the end the following new
			 subsection:
							
								(g)Specified Entity DefinedFor purposes of subsection (b)(3)(J), the
				term specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
								.
						(c)Effective Date and Effect on State
			 Laws
						(1)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect on the date that is 120 days after
			 the date of the enactment of this Act.
						(2)Preemption of state lawsNo State (as defined in section 1101(a) of
			 the Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1128A(b)(4) or section 1128B(b)(3)(J) of such Act, as added by subsections
			 (a)(1) and (b), respectively, if the conditions described in the respective
			 provision, with respect to such transaction, are met.
						(d)Study and Report To Assess Effect of Safe
			 Harbors on Health System
						(1)In generalThe Secretary of Health and Human Services
			 shall conduct a study to determine the impact of each of the safe harbors
			 described in paragraph (3). In particular, the study shall examine the
			 following:
							(A)The effectiveness of each safe harbor in
			 increasing the adoption of health information technology.
							(B)The types of health information technology
			 provided under each safe harbor.
							(C)The extent to which the financial or other
			 business relationships between providers under each safe harbor have changed as
			 a result of the safe harbor in a way that adversely affects or benefits the
			 health care system or choices available to consumers.
							(D)The impact of the adoption of health
			 information technology on health care quality, cost, and access under each safe
			 harbor.
							(2)ReportNot later than 3 years after the effective
			 date described in subsection (c)(1), the Secretary of Health and Human Services
			 shall submit to Congress a report on the study under paragraph (1).
						(3)Safe harbors describedFor purposes of paragraphs (1) and (2), the
			 safe harbors described in this paragraph are—
							(A)the safe harbor under section 1128A(b)(4)
			 of such Act (42 U.S.C. 1320a–7a(b)(4)), as added by subsection (a)(1);
			 and
							(B)the safe harbor under section
			 1128B(b)(3)(J) of such Act (42 U.S.C. 1320a–7b(b)(3)(J)), as added by
			 subsection (b).
							712.Exception to limitation on certain
			 physician referrals (under stark) for provision of health information
			 technology and training services to health care professionals
					(a)In GeneralSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)) is amended by adding at the end the following new paragraph:
						
							(6)Information technology and training
				services
								(A)In generalAny nonmonetary remuneration (in the form
				of health information technology or related installation, maintenance, support
				or training services) made by a specified entity to a physician if—
									(i)the provision of such remuneration is
				without an agreement between the parties or legal condition that—
										(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
										(II)limits or restricts the use of the health
				information technology in conjunction with other health information technology;
				or
										(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
										(ii)such remuneration is arranged for in a
				written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration made and states that the
				provision of such remuneration is made for the primary purpose of better
				coordination of care or improvement of health quality, efficiency, or research;
				and
									(iii)the specified entity (or a representative
				of such entity) has not taken any action to disable any basic feature of any
				hardware or software component of such remuneration that would permit
				interoperability.
									(B)Health information technology
				definedFor purposes of this
				paragraph, the term health information technology means hardware,
				software, license, right, intellectual property, equipment, or other
				information technology (including new versions, upgrades, and connectivity)
				designed or provided primarily for the electronic creation, maintenance, or
				exchange of health information to better coordinate care or improve health care
				quality, efficiency, or research.
								(C)Specified entity definedFor purposes of this paragraph, the term
				specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
								.
					(b)Effective Date; Effect on State
			 Laws
						(1)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 120 days after the date of
			 the enactment of this Act.
						(2)Preemption of state lawsNo State (as defined in section 1101(a) of
			 the Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1877(b)(6) of such Act, as added by subsection (a), if the conditions described
			 in such section, with respect to such transaction, are met.
						(c)Study and Report To Assess Effect of
			 Exception on Health System
						(1)In generalThe Secretary of Health and Human Services
			 shall conduct a study to determine the impact of the exception under section
			 1877(b)(6) of such Act (42 U.S.C. 1395nn(b)(6)), as added by subsection (a). In
			 particular, the study shall examine the following:
							(A)The effectiveness of the exception in
			 increasing the adoption of health information technology.
							(B)The types of health information technology
			 provided under the exception.
							(C)The extent to which the financial or other
			 business relationships between providers under the exception have changed as a
			 result of the exception in a way that adversely affects or benefits the health
			 care system or choices available to consumers.
							(D)The impact of the adoption of health
			 information technology on health care quality, cost, and access under the
			 exception.
							(2)ReportNot later than 3 years after the effective
			 date described in subsection (b)(1), the Secretary of Health and Human Services
			 shall submit to Congress a report on the study under paragraph (1).
						713.Rules of construction regarding use of
			 consortia
					(a)Application to Safe Harbor From Criminal
			 PenaltiesSection 1128B(b)(3)
			 of the Social Security Act (42 U.S.C.
			 1320a–7b(b)(3)) is amended by adding after and below subparagraph (J), as added
			 by section 711(b)(1), the following: For purposes of subparagraph (J),
			 nothing in such subparagraph shall be construed as preventing a specified
			 entity, consistent with the specific requirements of such subparagraph, from
			 forming a consortium composed of health care providers, payers, employers, and
			 other interested entities to collectively purchase and donate health
			 information technology, or from offering health care providers a choice of
			 health information technology products in order to take into account the
			 varying needs of such providers receiving such products..
					(b)Application to Stark
			 ExceptionParagraph (6) of
			 section 1877(b) of the Social Security
			 Act (42 U.S.C. 1395nn(b)), as added by section 712(a), is amended by
			 adding at the end the following new subparagraph:
						
							(D)Rule of constructionFor purposes of subparagraph (A), nothing
				in such subparagraph shall be construed as preventing a specified entity,
				consistent with the specific requirements of such subparagraph, from—
								(i)forming a consortium composed of health
				care providers, payers, employers, and other interested entities to
				collectively purchase and donate health information technology; or
								(ii)offering health care providers a choice of
				health information technology products in order to take into account the
				varying needs of such providers receiving such
				products.
								.
					VIIIMiscellaneous
			801.Dedication of Medicaid and revenue savings
			 to strengthening the financial solvency of the Federal Hospital Insurance Trust
			 FundThe third sentence of
			 section 1817(a) of the Social Security Act (42 U.S.C. 1395(i)) is
			 amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(3)the revenues made available as a result of
				the amendments to title XIX and the Internal Revenue Code of 1986 made by the
				Universal Health Care Choice and Access
				Act (as determined by the Secretary of the
				Treasury).
						.
				802.Health care choice for
			 veteransBeginning not later
			 than 2 years after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall—
				(1)permit veterans, and survivors and
			 dependents of veterans, who are eligible for health care and services under the
			 laws administered by the Secretary to receive such care and services through
			 such non-Department of Veterans Affairs providers and facilities as the
			 Secretary shall approve for purposes of this section; and
				(2)pursuant to such procedures as the
			 Secretary of Veteran Affairs shall prescribe for purposes of this section, make
			 payments to such providers and facilities for the provision of such care and
			 services to veterans, and such survivors and dependents, at such rates as the
			 Secretary shall specify in such procedures and in such manner so that the
			 Secretary ensures that the aggregate payments made by the Secretary to such
			 providers and facilities do not exceed the aggregate amounts which the
			 Secretary would have paid for such care and services if this section had not
			 been enacted.
				803.Health care choice for Indians
				(a)In generalBeginning not later than 2 years after the
			 date of enactment of this Act, the Secretary of Health and Human Services
			 shall—
					(1)permit Indians who are eligible for health
			 care and services under a health care program operated or financed by the
			 Indian Health Service or by an Indian Tribe, Tribal Organization, or Urban
			 Indian Organization (and any such other individuals who are so eligible as the
			 Secretary may specify), to receive such care and services through such non-
			 Indian Health Service, Indian Tribe, Tribal Organization, or Urban Indian
			 Organization providers and facilities as the Secretary shall approve for
			 purposes of this section; and
					(2)pursuant to such procedures as the
			 Secretary of Health and Human Services shall prescribe for purposes of this
			 section, make payments to such providers and facilities for the provision of
			 such care and services to Indians and individuals described in paragraph (1),
			 at such rates as the Secretary shall specify in such procedures and in such
			 manner so that the Secretary ensures that the aggregate payments made by the
			 Secretary to such providers and facilities do not exceed the aggregate amounts
			 which the Secretary would have paid for such care and services if this section
			 had not been enacted.
					(b)DefinitionsIn this section, the terms
			 Indian, Indian Health Program, Indian
			 Tribe, Tribal Organization, and Urban Indian
			 Organization have the meanings given those terms in section 4 of the
			 Indian Health Care Improvement Act.
				
